EXHIBIT 10.2

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

DRUG DISCOVERY COLLABORATION AGREEMENT

 

 

BETWEEN

 

GENENTECH, INC.

 

AND

 

ARRAY BIOPHARMA INC.

 

--------------------------------------------------------------------------------


 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange of 1934, as
amended.

 

Table of Contents

 

 

 

Page

Article 1 Definitions

 

2

 

 

 

Article 2 Research Program

 

9

 

 

 

 

2.1

Research Program Overview

 

9

 

2.2

Joint Research Committee

 

9

 

2.3

Responsibilities Under the Research Plan

 

10

 

2.4

Information and Reports

 

11

 

2.5

Materials and Confidential Information Transferred

 

11

 

2.6

Collaboration Targets

 

12

 

2.7

[ * ]; Costs

 

12

 

 

 

 

 

Article 3 Development and Commercialization of Licensed Products

 

13

 

 

 

 

3.1

Genentech Responsibilities

 

13

 

3.2

[ * ]

 

13

 

 

 

 

 

Article 4 Exclusivity

 

13

 

 

 

 

4.1

During the Research Term

 

13

 

4.2

After the Research Term

 

13

 

 

 

 

 

Article 5 Licenses

 

14

 

 

 

 

5.1

Research Licenses

 

14

 

5.2

Commercial License

 

14

 

5.3

No Implied Licenses

 

14

 

5.4

Exercise of License Rights by Third Party

 

15

 

5.5

Third Party Agreements

 

15

 

 

 

 

 

Article 6 License Fees; [ * ] and Milestone Payments

 

15

 

 

 

 

6.1

License Fee

 

15

 

6.2

[ * ]; Outsourcing

 

15

 

6.3

Development Milestones

 

15

 

 

 

 

 

Article 7 Royalties

 

16

 

 

 

 

7.1

Royalty Rate

 

16

 

7.2

Single Royalty

 

17

 

7.3

Royalty Term; Fully Paid Licenses

 

17

 

7.4

Royalty Offsets

 

17

 

7.5

Payments, Reports and Audits

 

18

 

i

--------------------------------------------------------------------------------


 

Article 8 Materials; Intellectual Property

 

19

 

 

 

 

8.1

Materials

 

19

 

8.2

Ownership of Technology

 

20

 

8.3

[ * ]

 

20

 

8.4

Inventorship

 

21

 

8.5

Assignment; Cooperation

 

21

 

8.6

Patent Prosecution

 

21

 

8.7

Patent Interferences

 

23

 

8.8

Third Party Claims

 

23

 

8.9

Infringement by Third Parties

 

23

 

 

 

 

 

Article 9 Confidentiality

 

24

 

 

 

 

9.1

Confidentiality

 

24

 

9.2

Authorized Disclosures

 

24

 

9.3

Patent Applications

 

26

 

9.4

Continuing Obligation

 

26

 

9.5

Termination of Prior Agreements

 

26

 

 

 

 

 

Article 10 Term; Termination

 

26

 

 

 

 

10.1

Term

 

26

 

10.2

Termination by Genentech

 

26

 

10.3

Material Breach

 

27

 

10.4

Insolvency or Bankruptcy

 

27

 

10.5

Effects of Termination; Survival

 

28

 

 

 

 

 

Article 11 Representations and Warranties

 

30

 

 

 

 

11.1

Mutual Representations and Warranties

 

30

 

11.2

Array Representations and Warranties

 

30

 

11.3

Disclaimers

 

30

 

 

 

 

 

Article 12 Indemnification; Limitation on Liability

 

31

 

 

 

 

12.1

Losses Defined

 

31

 

12.2

Indemnification by Genentech

 

31

 

12.3

Indemnification by Array

 

31

 

12.4

Limitation on Liability

 

32

 

 

 

 

 

Article 13 Insurance

 

32

 

 

 

 

13.1

Coverages

 

32

 

13.2

Additional Requirements

 

33

 

ii

--------------------------------------------------------------------------------


 

Article 14 Dispute Resolution

 

33

 

 

 

 

14.1

Internal Resolution

 

33

 

14.2

Arbitration

 

33

 

14.3

Patent Validity

 

34

 

 

 

 

 

Article 15 Miscellaneous

 

34

 

 

 

 

15.1

Assignment

 

34

 

15.2

Publicity and Disclosure Relating to this Agreement

 

34

 

15.3

No Right to Use Names

 

35

 

15.4

Notices

 

35

 

15.5

Relationship of the Parties

 

36

 

15.6

Entire Agreement

 

36

 

15.7

Amendment; Waiver

 

36

 

15.8

Governing Law

 

36

 

15.9

Construction

 

36

 

15.10

Captions

 

37

 

15.11

Legal Compliance; Severability

 

37

 

15.12

Force Majeure

 

37

 

15.13

Counterparts; Facsimiles

 

37

 

Exhibits

 

 

Exhibit A

Materials, Data and Information that Will be Transferred to Genentech

 

 

 

Exhibit B

Materials, Data and Information that Will NOT be Transferred to Genentech

 

 

 

Exhibit C

[ * ]

 

 

 

iii

--------------------------------------------------------------------------------


 

DRUG DISCOVERY COLLABORATION AGREEMENT

 

This Drug Discovery Collaboration Agreement (“Agreement”) is made and entered
into, effective as of December 22, 2003 (“Effective Date”), by and between
Genentech, Inc., a Delaware corporation, having a principal place of business at
1 DNA Way, South San Francisco, California 94080 (“Genentech”) and Array
BioPharma Inc., a Delaware corporation, having a principal place of business at
3200 Walnut Street, Boulder, Colorado 80301 (“Array”), (collectively, the
“Parties” or individually, a “Party”).

 

RECITALS

 

A.            Array has skills, expertise and proprietary technology for the
discovery, generation, optimization and preclinical testing of small molecule
clinical candidates from drug discovery programs.  Genentech possesses
pharmaceutical research, development and commercialization capabilities.

 

B.            Array and Genentech have each identified multiple protein targets
that have the potential to be used as the basis for drug discovery programs.  As
of the Effective Date, Array has developed assays, lead compounds and other
proprietary technology directed to certain of such targets.

 

C.            Genentech and Array desire to enter a collaboration wherein Array
will perform certain research on several of such protein targets with assistance
from Genentech, with the goal of developing small molecule inhibitors of such
targets for clinical and commercial development by Genentech.

 

AGREEMENT

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Genentech and Array agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE 1


DEFINITIONS

 

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein.  [* Certain definitions have been deleted from Article 1.]

 

“Affiliate” means, with respect to a Party, any entity, that controls, is
controlled by, or is under common control with, such Party.  For purposes of
this definition, “control” shall refer to:  (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through ownership of voting securities, by contract or otherwise; or
(b) the ownership, directly or indirectly, of at least fifty percent (50%) of
the voting securities or other ownership interest of an entity.  Notwithstanding
the foregoing, unless expressly specified otherwise, for the purposes of this
Agreement, F. Hoffman-La Roche Ltd and all entities controlled by, controlling,
or under common control with F. Hoffman-La Roche Ltd, except for any entity
controlled by Genentech, shall not be considered an Affiliate of Genentech.

 

“Approved by the JRC” or “Approval by the JRC,” “JRC Approval,” or the like,
means, that the Joint Research Committee has made a particular decision (in the
context of the reference), and that such decision is reflected in minutes of a
JRC meeting that have been formally approved by both Array and Genentech.

 

“Array Collaboration Technology” is defined in Section 8.2.

 

 “Array Contributed Technology” means Array Existing Technology and Array Future
Technology.

 

“Array Existing Technology” means Array’s inventions (whether patentable or
not), Patents and Know-How existing as of the Effective Date, in each case, that
is Controlled by Array or Controlled by an Array Affiliate that is controlled by
Array (where “control” is as defined in the definition of Affiliate in this
Agreement).

 

“Array Future Technology” means Array’s inventions (whether patentable or not),
Patents and Know-How, other than Collaboration Technology and Array Existing
Technology, in each case, (a) that is Controlled by Array or Controlled by an
Array Affiliate that is controlled by Array (where “control” is as defined in
the definition of Affiliate in this Agreement); and (b) is/are necessary to
make, use, sell, offer for sale or import Compounds in the Field in the
Territory.

 

2

--------------------------------------------------------------------------------


 

 “Array IP Rights” means Array’s intellectual property rights in the Array
Contributed Technology, the Array Collaboration Technology and Array’s interest
in the Joint Collaboration Technology.

 

 “Array Patents” means Patents covering Array Contributed Technology or Array
Collaboration Technology.

 

“Collaboration Target” means a [ * ], for which Array shall develop small
molecule inhibitors under the Research Program, in accordance with the
provisions of this Agreement; provided, however, inclusion of [ * ] shall be
subject to the consent of both Parties, which consent shall not be unreasonably
withheld.  The specific Collaboration Targets that are included in the Research
Plan at any given time may be changed in accordance with Section 2.6(a), but
once a Collaboration Target has been included in the Research Plan, it shall
continue to be a Collaboration Target, even if no further research with respect
to such Collaboration Target is performed under the Research Plan; provided,
however, if a Collaboration Target is abandoned in accordance with
Section 2.6(b), it shall thereafter cease to be a Collaboration Target.

 

“Collaboration Technology” means inventions (whether patentable or not), Patent
Rights and Know-How that are discovered, conceived or reduced to practice in the
course of the activities performed by (or on behalf of) either or both Parties
in connection with the Research Program.  Collaboration Technology means
Genentech Collaboration Technology and/or Array Collaboration Technology, as
determined by the context of the reference.

 

“Combination Product” means a Licensed Product that is a pharmaceutical
preparation that incorporates a Compound and one or more therapeutically active
ingredients other than a Compound as its main active ingredients. 
Notwithstanding the foregoing, drug delivery vehicles, adjuvants, and excipients
shall not be deemed to be “therapeutically active ingredients,” and their
presence shall not be deemed to create a Combination Product.

 

“Commercial License” means the license granted to Genentech in Section 5.2.

 

“Commercially Reasonable Efforts” means, with respect to development and
commercialization of a product, a Party’s use of those efforts and resources,
consistent with the exercise of prudent scientific and business judgment, as are
applied by such Party to other pharmaceutical products of comparable commercial
potential, stage of medical/scientific development, technical and regulatory
profile, and patent protection, in a particular geographic locale.

 

“Compound” means a small molecule [ * ] of a Collaboration Target, [ * ], or as
otherwise agreed with the consent of both Parties, which consent shall not be
unreasonably withheld.

 

3

--------------------------------------------------------------------------------


 

“Compound Criteria” means, on a Collaboration Target-by-Collaboration Target
basis, the desired characteristics of Compounds that modulate such Collaboration
Target for the purposes of the research, development and commercialization of
such Compound under this Agreement.

 

“Confidential Information” means a Party’s nonpublic information and materials,
whether or not patentable, that are disclosed or provided by such Party to the
other Party in connection with this Agreement, to the extent that such
information and materials do not fall within the exceptions set forth in
Section 9.1.  “Confidential Information” includes, without limitation,
information regarding such Party’s research, technology, products, business
information or objectives and other information of the type that is customarily
considered to be confidential information by parties engaged in activities that
are substantially similar to the activities being engaged in by the Parties
pursuant to this Agreement.  Notwithstanding the foregoing, whether or not
disclosed by Genentech to Array, Genentech’s Confidential Information shall
include, without limitation, the identities of all Collaboration Targets
(whether or not subsequently dropped from the Research Program by Genentech) and
chemical entities known by Array to be Compounds, and any information
specifically related to the Collaboration Targets and such Compounds.

 

“Contributed Technology” means Genentech Contributed Technology and/or Array
Contributed Technology, as determined by the context of the reference.

 

“Controlled by” means the rightful possession by a party, as of the Effective
Date or throughout the term of this Agreement, of the ability to grant a
license, sublicense or other right to exploit, as provided herein, without
violating the terms of any agreement with any third party.

 

“Covers” or “Covered by,” or the like, means that the manufacture, use, sale,
offer for sale or importation of a Licensed Product would infringe a Valid Claim
of a patent licensed to Genentech under this Agreement in the absence of a grant
of rights under such patent, as determined on a country-by-country basis.

 

“Development Milestone Payment” is defined in Section 6.3(a).

 

“Disclosing Party” is defined in Section 9.1.

 

“Distributor” means a Third Party that is employed by or otherwise under written
contract with Genentech or its Sublicensees to sell, promote, distribute,
market, import, and/or export Licensed Products on behalf of or in partnership
with Genentech or its Sublicensees.

 

“Executive” means, in the case of Array, the Chief Executive Officer of Array
and, in the case of Genentech, a Senior or Executive Vice President of Research.

 

4

--------------------------------------------------------------------------------


 

“FDA” means the United States Food and Drug Administration, or any successor
entity thereto performing similar functions.

 

“Field” means any use.

 

“First Commercial Sale” means, with respect to a particular Licensed Product in
a given country, the first bona fide commercial sale of such Licensed Product
following Marketing Approval in such country by or under authority of Genentech
or its Sublicensees.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied by a Party.

 

“Genentech Collaboration Technology” is defined in Section 8.2.

 

“Genentech Contributed Technology” means Genentech’s inventions (whether
patentable or not), Patents and Know-How, other than Collaboration Technology,
in each case, that is Controlled by Genentech.

 

“Genentech IP Rights” means Genentech’s intellectual property rights in the
Genentech Contributed Technology, the Genentech Collaboration Technology and
Genentech’s interest in the Joint Collaboration Technology.

 

“Genentech Patents” means Patents covering Genentech Contributed Technology or
Genentech Collaboration Technology.

 

“GLP” means the then current FDA regulations and guidelines for “Good Laboratory
Practice,” as promulgated by the FDA under 21 CFR Part 58, as amended from time
to time, or any foreign equivalents thereto in the country in which such studies
or clinical trials are conducted.

 

“IND” means an investigational new drug application filed with the FDA pursuant
to 21 CFR Part 312 before the commencement of clinical trials of a product, or
any comparable filing with any relevant regulatory authority in any other
jurisdiction.

 

“IP Rights” means Genentech IP Rights and/or Array IP Rights, as determined by
the context of the reference.

 

“Joint Collaboration Technology” is defined in Section 8.2(a).

 

“Joint Research Committee” or “JRC” is defined in Section 2.2.

 

5

--------------------------------------------------------------------------------


 

“Know-How” means information or materials including, without limitation, data,
assays, protocols, methods, processes, techniques, models, designs, libraries
and trade secrets.

 

“Licensed Product” means any product incorporating a Compound as an active
ingredient.

 

“Losses” is defined in Section 12.1.

 

“Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport and sale of Licensed Products in a regulatory
jurisdiction.  For countries where governmental approval is required for pricing
or reimbursement for the Licensed Product to be reimbursed by national health
insurance, “Marketing Approval” shall not be deemed to occur until such pricing
or reimbursement approval is obtained.

 

“Marketing Approval Application” or “MAA” means a new drug application (as
defined in 21 C.F.R. § 314.50 et. seq.), or a comparable filing for Marketing
Approval (not including pricing or reimbursement approval) in a country, in each
case with respect to a Licensed Product in the Territory.

 

“Net Sales” means, with respect to a particular time period, the gross amount
invoiced by Genentech and its Sublicensees (or Distributors on behalf of the
foregoing parties) for sales of Licensed Products (such Licensed Products being
in final form intended for use by the end user) in arms length transactions with
Third Parties during such time period, less the following estimated and/or
incurred charges or expenses, to the extent each is actually incurred and
included in the invoiced gross sales price:


(A)           TRADE, CASH AND QUANTITY DISCOUNTS OR REBATES ACTUALLY ALLOWED OR
TAKEN;


 


(B)           CREDITS OR ALLOWANCES GIVEN OR MADE FOR REJECTION OR RETURN OF,
AND FOR UNCOLLECTIBLE AMOUNTS ON, PREVIOUSLY SOLD LICENSED PRODUCTS OR FOR
RETROACTIVE PRICE REDUCTIONS (INCLUDING REBATES SIMILAR TO MEDICARE AND/OR
MEDICAID);


 


(C)           TAXES, DUTIES OR OTHER GOVERNMENTAL CHARGES LEVIED ON OR MEASURED
BY THE BILLING AMOUNT, AS ADJUSTED FOR REBATES OR REFUNDS, THAT ARE BORNE BY THE
SELLER THEREOF AND THAT ARE NOT REFUNDABLE AND TO THE EXTENT NON-CREDITABLE;


 


(D)           CHARGES FOR FREIGHT AND INSURANCE DIRECTLY RELATED TO THE
DISTRIBUTION OF THE LICENSED PRODUCTS (TO THE EXTENT NOT PAID BY THE THIRD PARTY
CUSTOMER); AND


 


(E)           CREDITS OR ALLOWANCES GIVEN OR MADE FOR WASTAGE REPLACEMENT,
INDIGENT PATIENT AND SIMILAR PROGRAMS.


 


6

--------------------------------------------------------------------------------



 

The specific deductions taken under, and the general provisions of, (a) through
(e) above shall be adjusted periodically as necessary to reflect amounts
actually incurred.  Sales between Genentech and its Sublicensees (or
Distributors of the foregoing parties) shall be disregarded for purposes of
calculating Net Sales.  Notwithstanding anything herein to the contrary, in all
cases Net Sales shall be determined in accordance with GAAP.

 

In the event a Licensed Product is sold in the form of a Combination Product
containing one or more active ingredients, devices or components in addition to
the Licensed Product, Net Sales for such Combination Product will be adjusted by
multiplying actual Net Sales of such Combination Product by the fraction
A/(A + B), where A is the weighted (by sale volume) average invoice price of the
Licensed Product, if sold separately, and B is the weighted (by sale volume)
average invoice price of any other active ingredient, device or component in the
combination, if sold separately.  If, on a country-by-country basis, the other
active ingredient, device or component in the combination is not sold
separately, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product in such country by the fraction A/C, where A is the
invoice price of the Licensed Product, if sold separately, in such country and C
is the invoice price of the Combination Product in such country.  If, on a
country-by-country basis, neither the Licensed Product nor the other active
ingredient, device or component of the Combination Product is sold separately,
Net Sales shall be determined by the Parties in good faith.

 

“Patent Disclosure Data” is defined in Section 9.3.

 

“Patents” means all U.S. and foreign patents and patent applications and any
patents issuing therefrom, and any reissues, extensions, registrations,
continuations, divisions, continuations-in-part, reexaminations, substitutions
or renewals thereof, and supplementary protection certificates based thereon.

 

“Phase I” means human clinical trials, the principal purpose of which is
preliminary determination of safety in healthy individuals or patients as
described in 21 C.F.R. §312.21, or similar clinical study in a country other
than the United States.

 

“Phase II” means human clinical trials, for which the primary endpoints include
a determination of dose ranges and/or a preliminary determination of efficacy in
patients being studied as described in 21 C.F.R. §312.21, or similar clinical
study in a country other than the United States.

 

“Phase III” means human clinical trials, that are prospectively designed to
demonstrate statistically whether a product is safe and effective for use in
humans in a manner sufficient to obtain regulatory approval to market such
product in patients having the disease or condition

 

7

--------------------------------------------------------------------------------


 

being studied as described in 21 C.F.R. §312.21, or similar clinical study in a
country other than the United States.

 

“Receiving Party” is defined in Section 9.1.

 

“Research Plan” means a written research plan for the Research Program covering
the Research Term, as may be amended from time to time by the Joint Research
Committee.  The initial Research Plan, which shall be agreed upon by the JRC as
soon as practicable after the Effective Date, shall cover the period through
December 31, 2004 in detail, and shall include general plans for the remainder
of the Research Term.

 

“Research Program” is defined in Section 2.1.

 

“Research Term” means the [ * ] period commencing on the date that the Research
Plan is Approved by the JRC and ending on the first to occur of (a) termination
of this Agreement by either Party under Article 10; or (b) if the Research Term
is extended by the written agreement of both Parties, for an additional [ * ]
period (or such other additional period agreed to by both Parties), the end of
such extension period.

 

“Royalty Offsets” is defined in Section 7.4(a).

 

“Royalty Payment” is defined in Section 7.1.

 

“Sublicensee” means, with respect to a particular Licensed Product, a Third
Party to whom Genentech has granted a sublicense, under the Commercial License,
of the right to make, use, sell, offer for sale and/or import such Licensed
Product.

 

“Territory” means worldwide.

 

“Third Party” means any entity other than Array or Genentech.

 

“United States” or “U.S.” means the United States of America, its territories
and possessions as of the Effective Date, and the Commonwealth of Puerto Rico.

 

“Valid Claim” means a claim of an issued and unexpired patent (a) that is within
the Array IP Rights; and (b) that is [ * ]; and (c) that has not been found to
be unpatentable, invalid or unenforceable by a decision of a court or other
authority in the country of the patent, from which decision no appeal is taken
or can be taken.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 2


RESEARCH PROGRAM


 

2.1 Research Program Overview.  The Parties agree, pursuant and subject to the
terms and conditions of this Agreement, to establish a research program under
which Array shall perform certain research on Collaboration Targets, with
assistance from Genentech, with the goal of developing Compounds that meet the
Compound Criteria for each Collaboration Target, in accordance with the Research
Plan (“Research Program”).  Each Party shall use diligent efforts to perform its
respective responsibilities under the Research Plan, and shall cooperate with
and provide reasonable support to the other Party in such other Party’s
performance of its responsibilities thereunder.  Other than as specified in this
Agreement, or as agreed in writing by the Parties, any subsequent research,
development and/or commercialization related to such Compounds, and Licensed
Products incorporating such Compounds, shall be solely Genentech’s
responsibility, in accordance with the terms and conditions of this Agreement.

 

2.2 Joint Research Committee.

 


(A)  THE JRC.  PROMPTLY AFTER THE EFFECTIVE DATE, THE PARTIES SHALL ESTABLISH A
JOINT RESEARCH COMMITTEE (“JOINT RESEARCH COMMITTEE” OR “JRC”), WHICH SHALL BE
RESPONSIBLE FOR MONITORING THE RESEARCH PROGRAM AND PLANNING AND COORDINATING
ACTIVITIES UNDER THE RESEARCH PLAN.  THE JRC SHALL BE COMPOSED OF THREE (3)
REPRESENTATIVES DESIGNATED BY EACH PARTY (OR SUCH OTHER NUMBER AS THE PARTIES
MAY AGREE).  ONE REPRESENTATIVE FROM EACH PARTY SHALL BE DESIGNATED AS THAT
PARTY’S “TEAM LEADER” TO ACT AS THE PRIMARY JRC CONTACT FOR THAT PARTY.  EITHER
PARTY MAY REPLACE ANY OR ALL OF ITS REPRESENTATIVES AT ANY TIME UPON PRIOR
WRITTEN NOTICE TO THE OTHER PARTY; PROVIDED, HOWEVER, IF A PARTY’S
REPRESENTATIVE IS UNABLE TO ATTEND A MEETING, SUCH PARTY MAY DESIGNATE AN
ALTERNATE TO ATTEND SUCH MEETING AND PERFORM THE FUNCTIONS OF SUCH
REPRESENTATIVE.  FROM TIME TO TIME, THE JRC MAY ESTABLISH SUBCOMMITTEES TO
OVERSEE PARTICULAR PROJECTS OR ACTIVITIES, AND SUCH SUBCOMMITTEES WILL BE
CONSTITUTED AS THE JRC APPROVES.


 


(B)  RESPONSIBILITIES OF JRC.  THE JOINT RESEARCH COMMITTEE SHALL PERFORM THE
FOLLOWING FUNCTIONS:


 

(I)          DRAFT, REVIEW AND AMEND THE RESEARCH PLAN IN WRITING, AS NEEDED,
TAKING INTO ACCOUNT THE ACTIVITIES FOR WHICH EACH PARTY IS RESPONSIBLE AS SET
FORTH IN SECTION 2.3;

 

(II)         DEFINE COMPOUND CRITERIA FOR EACH COLLABORATION TARGET;

 

(III)        REVIEW AND APPROVE THE ALLOCATION OF RESOURCES AND EFFORTS FOR THE
RESEARCH PROGRAM;

 

(IV)         EVALUATE THE PROGRESS OF THE RESEARCH PROGRAM, AS COMPARED TO THE
OBJECTIVES SET FORTH IN THIS AGREEMENT AND THE RESEARCH PLAN;

 

9

--------------------------------------------------------------------------------


 

(V)          SUBJECT TO SECTION 2.5, COORDINATE, AND BE THE PRIMARY CONDUIT FOR,
THE TRANSFER OF MATERIALS AND CONFIDENTIAL INFORMATION BETWEEN THE PARTIES; AND

 

(VI)         PERFORM SUCH OTHER FUNCTIONS REFERRED TO IN THE RESEARCH PLAN, AND
AS APPROPRIATE TO FURTHER THE PURPOSES OF THE RESEARCH PROGRAM, OR AS OTHERWISE
SPECIFIED IN THIS AGREEMENT OR AGREED TO BY THE PARTIES.

 


(C)  DECISION MAKING AUTHORITY.  WITH RESPECT TO THE RESPONSIBILITIES OF THE
JOINT RESEARCH COMMITTEE, EACH PARTY SHALL HAVE COLLECTIVELY ONE (1) VOTE IN ALL
DECISIONS, AND THE PARTIES SHALL ATTEMPT TO MAKE DECISIONS BY CONSENSUS.  IF THE
JRC CANNOT REACH CONSENSUS, THEN THE DISPUTE SHALL BE REFERRED TO THE EXECUTIVES
FOR RESOLUTION IN ACCORDANCE WITH SECTION 14.1.  IF THE EXECUTIVES CANNOT
RESOLVE THE DISPUTE, THEN, NOTWITHSTANDING THE ARBITRATION PROVISIONS OF
SECTION 14.2, GENENTECH SHALL HAVE FINAL DECISION MAKING AUTHORITY; PROVIDED,
HOWEVER, ARRAY SHALL NOT BE OBLIGATED, AS A RESULT OF A DECIDING VOTE BY
GENENTECH, TO VIOLATE ANY OBLIGATION OR AGREEMENT IT MAY HAVE WITH ANY THIRD
PARTY, OR TO INCUR ANY EXTRAORDINARY COSTS.


 


(D)  MEETINGS; MINUTES.  THE JOINT RESEARCH COMMITTEE SHALL MEET QUARTERLY, OR
AS MORE OR LESS OFTEN AS OTHERWISE AGREED BY THE PARTIES, AT SUCH LOCATIONS AS
THE PARTIES AGREE.  THE JRC MAY MEET IN PERSON, BY TELECONFERENCE,
VIDEOCONFERENCE OR AS OTHERWISE AGREED.  MINUTES OF THE JRC MEETINGS SHALL BE
TAKEN, AND SHALL, AT A MINIMUM, RECORD ALL DECISIONS MADE.  SUCH MINUTES SHALL
BE APPROVED BY BOTH PARTIES.  A PARTY MAY, WITH THE PRIOR CONSENT OF THE OTHER
PARTY, INVITE A REASONABLE NUMBER OF NON-VOTING EMPLOYEES, CONSULTANTS OR
SCIENTIFIC ADVISORS TO ATTEND THE MEETINGS OF THE JRC, PROVIDED THAT SUCH
INVITEES ARE BOUND BY APPROPRIATE CONFIDENTIALITY OBLIGATIONS.


 


(E)  OTHER COMMUNICATIONS.  IN ADDITION TO FORMAL MEETINGS, THE JOINT RESEARCH
COMMITTEE REPRESENTATIVES SHALL COMMUNICATE AS NECESSARY TO ENSURE THE
APPROPRIATE DIRECTION OF THE RESEARCH PROGRAM.  GENENTECH SHALL HAVE REASONABLE
ACCESS TO ARRAY’S FACILITIES AND PERSONNEL TO ACHIEVE THIS GOAL, INCLUDING
VISITS BY GENENTECH PERSONNEL (E.G., UP TO TWO (2) BUSINESS DAYS A MONTH), UPON
REASONABLE NOTICE, AND REGULAR PHONE OR ELECTRONIC MAIL COMMUNICATIONS (E.G., UP
TO SEVERAL TIMES A WEEK WHEN NEEDED).  ARRAY SHALL USE REASONABLE EFFORTS TO
ACCOMMODATE SUCH REQUESTS.


 


(F)  TERM OF JRC OPERATIONS.  THE JOINT RESEARCH COMMITTEE SHALL MEET DURING THE
RESEARCH TERM.  THEREAFTER, THE JRC SHALL CEASE OPERATIONS AND HAVE NO FURTHER
FUNCTIONS HEREUNDER.


 

2.3 Responsibilities Under the Research Plan.

 


(A)  ARRAY.  DURING THE RESEARCH TERM, ARRAY SHALL BE PRIMARILY RESPONSIBLE FOR
THE FOLLOWING ACTIVITIES, AMONG OTHERS, AS SPECIFIED IN THE RESEARCH PLAN:


 

(I)    [ * ];

 

10

--------------------------------------------------------------------------------


 

(II)   [ * ];

 

(III) [ * ];

 

(IV)  [ * ];

 

(V)    [ * ]; AND

 

(VI)  [ * ].

 


(B)  ARRAY AND/OR GENENTECH.  DURING THE RESEARCH TERM, ARRAY AND/OR GENENTECH
SHALL BE RESPONSIBLE FOR THE FOLLOWING ACTIVITIES, AMONG OTHERS, AS SPECIFIED IN
THE RESEARCH PLAN:


 

(I)    [ * ];

 

(II)   [ * ];

 

(III) [ * ];

 

(IV)  [ * ]; AND

 

(V)    [ * ].

 

2.4 Information and Reports. Subject to the second sentence of Section 2.5,
during the Research Term, (a) at least once quarterly, each Party shall provide
to the other a written summary of the research carried out by such Party under
the Research Plan and the results of such research including, without
limitation, Compounds synthesized or discovered, and results of in vitro and
in vivo studies, with significant discoveries or advances being communicated
promptly after such results are obtained or their significance is appreciated;
and (b) each Party shall also promptly provide the other with raw data for work
carried out by such Party under the Research Plan, to the extent reasonably
requested by the other Party.  Subject to the second sentence of Section 2.5,
during the term of the Agreement, Array shall also transfer to Genentech all
data Controlled by Array related to Collaboration Targets or chemical entities
known by Array to be Compounds, in each case that Array knows or has reason to
know would assist Genentech in the development or commercialization of
Compounds.

 

2.5 Materials and Confidential Information Transferred.  Array agrees to
transfer to Genentech, [ * ], the materials and Confidential Information set
forth in Exhibit A, to the extent such materials and Confidential Information
exist; Array shall transfer [ * ] to Genentech on or before December 31, 2003. 
Array agrees that it shall not transfer to Genentech any of the materials and
Confidential Information set forth in Exhibit B, unless requested by Genentech
in writing, subject to Array’s consent, which consent is in its sole
discretion.  Array further agrees that, unless requested by Genentech in
accordance with the following sentence, it shall not transfer any other
materials or Confidential Information of Array to Genentech without Genentech’s
prior written consent, and any such other materials or Confidential Information
of Array transferred without such consent shall not be subject to any
limitations on use, transfer or

 

11

--------------------------------------------------------------------------------


 

disclosure by Genentech, notwithstanding anything to the contrary herein. 
Genentech may request in writing that Array transfer to Genentech such other
materials or Confidential Information of Array, subject to Array’s consent,
which consent is in its sole discretion.  Any materials and Confidential
Information that a Party receives from the other Party hereunder may only be
used and/or further transferred or disclosed to a Third Party in accordance with
the applicable provisions of this Agreement including, without limitation,
Section 8.1(b) and Article 9.

 

2.6 Collaboration Targets.

 


(A)  IN THE RESEARCH PLAN.  AS OF THE EFFECTIVE DATE, [ * ] AND [ * ] HAVE BEEN
SELECTED BY THE PARTIES AS COLLABORATION TARGETS.  AT ANY TIME AFTER [ * ]
FOLLOWING THE EFFECTIVE DATE, THE JOINT RESEARCH COMMITTEE MAY CHOOSE TO INCLUDE
ADDITIONAL COLLABORATION TARGETS IN, OR REMOVE COLLABORATION TARGETS FROM, THE
RESEARCH PLAN; PROVIDED, HOWEVER, ANY SUCH CHANGE SHALL NOT (I) VIOLATE ANY
AGREEMENT THAT ARRAY HAS WITH A THIRD PARTY; (II) ADD A COLLABORATION TARGET
THAT IS THE TARGET OF ARRAY’S OWN RESEARCH OR DRUGS IN ARRAY’S CLINICAL
DEVELOPMENT PIPELINE OR MARKETED PRODUCT PORTFOLIO; OR (III) RESULT IN LESS THAN
[ * ] OR MORE THAN [ * ] COLLABORATION TARGETS BEING INCLUDED IN THE RESEARCH
PLAN AT ANY GIVEN TIME.


 


(B)  ABANDONMENT.  WITH RESPECT TO A PARTICULAR COLLABORATION TARGET, IN THE
EVENT THAT (I) THE JOINT RESEARCH COMMITTEE DETERMINES THAT THE RESEARCH PROGRAM
HAS NOT YIELDED SUFFICIENT PROGRESS AND THAT WORK ON SUCH COLLABORATION TARGET
SHOULD BE DISCONTINUED; OR (II) GENENTECH, IN ITS SOLE DISCRETION, ELECTS THAT
ALL WORK ON SUCH COLLABORATION TARGET BE DISCONTINUED (I.E., UNDER THE RESEARCH
PROGRAM AND BY GENENTECH INTERNALLY), REGARDLESS OF THE PROGRESS MADE ON SUCH
COLLABORATION TARGET; IN EITHER EVENT, SUCH COLLABORATION TARGET SHALL BE DEEMED
ABANDONED AND SHALL CEASE TO BE A COLLABORATION TARGET UNDER THIS AGREEMENT.


 

2.7 [ * ]; Costs.  During the Research Term, for each Collaboration Target,
Array shall have [ * ] skilled in small molecule drug discovery and/or
preclinical development, and possessing a bachelor’s degree or higher in a
relevant scientific discipline, devoted exclusively to performing activities
under the Research Plan for such Collaboration Target.  At Genentech’s request,
Array shall provide resumes or curriculum vitae for such [ * ].  Except as
otherwise expressly provided herein (including, without limitation, for [ * ]
support under Section 6.2), or agreed to by the Parties, each Party shall be
responsible for [ * ] in performing its obligations related to the Research
Program, or otherwise under this Agreement, including, without limitation,
[ * ].

 

12

--------------------------------------------------------------------------------


 


ARTICLE 3


DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS


 

3.1 Genentech Responsibilities.

 


(A)  DEVELOPMENT.  GENENTECH SHALL BE RESPONSIBLE, AT ITS EXPENSE, FOR
UNDERTAKING A DEVELOPMENT PROGRAM TO OBTAIN REGULATORY APPROVAL FOR LICENSED
PRODUCTS FOR COLLABORATION TARGETS IN THE FIELD IN THE TERRITORY.  SUCH PROGRAM
SHALL INCLUDE ALL PRECLINICAL, CLINICAL, MANUFACTURING AND OTHER ACTIVITIES,
BEYOND THOSE TO BE UNDERTAKEN PURSUANT TO THE RESEARCH PROGRAM, OR AS OTHERWISE
EXPRESSLY SPECIFIED OR AGREED, AS ARE NECESSARY OR APPROPRIATE TO BRING SUCH
LICENSED PRODUCTS TO MARKET.


 


(B)  COMMERCIALIZATION.  GENENTECH SHALL BE RESPONSIBLE FOR ESTABLISHING,
CONTROLLING AND IMPLEMENTING STRATEGIES, PLANS AND BUDGETS FOR THE MARKETING AND
PROMOTION OF LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY.


 


(C)  DILIGENCE.  GENENTECH SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DEVELOP
AND COMMERCIALIZE [ * ] IN THE FIELD IN THE TERRITORY.


 

3.2  [ * ].  If Genentech decides to use a Third Party to (a) [ * ]; and/or
(b) [ * ], Genentech shall notify Array in writing of Genentech’s requirements
and Array may, in its discretion, elect to submit a written bid for such work. 
If Genentech receives such bid from Array within [ * ] of Array receiving
Genentech’s notice, the Parties shall negotiate in good faith for [ * ].  If
after such [ * ] period the Parties have not reached agreement on the terms
under which Array will perform such work, or if after [ * ] the Parties have not
executed a definitive agreement for such work, Genentech shall be free to
initiate such work with a Third Party.  Other than as set forth in this
Section 3.2, Genentech has no other obligations to Array with respect to [ * ].

 


ARTICLE 4


EXCLUSIVITY


 

4.1 During the Research Term.  During the Research Term, with respect to each
Collaboration Target, Array shall not conduct, participate in, or fund, directly
or indirectly, either alone or with a Third Party, research or development with
respect to, or commercialize a product comprising a chemical entity, a mechanism
of action of which is to modulate the activity of such Collaboration Target,
other than in accordance with this Agreement.

 

4.2 After the Research Term.  After the Research Term, with respect to each
Collaboration Target, for as long as Genentech (or a Sublicensee or other Third
Party on Genentech’s behalf) (a) has an active research and/or development
program for such Collaboration Target, where such program could result in Array
accruing Development

 

13

--------------------------------------------------------------------------------


 

Milestones and Royalties; or (b) is commercializing a Licensed Product for such
Collaboration Target; or (c) is providing [ * ] support to Array with respect to
such Collaboration Target (if at all); then, in each case, Array shall not
conduct, participate in, or fund, directly or indirectly, either alone or with a
Third Party, research or development with respect to, or commercialize a product
comprising a chemical entity, a mechanism of action of which is to modulate the
activity of such Collaboration Target, other than in accordance with this
Agreement.

 


ARTICLE 5


LICENSES


 

5.1 Research Licenses.

 


(A)  TO GENENTECH.  ARRAY HEREBY GRANTS TO GENENTECH, DURING THE RESEARCH TERM,
A ROYALTY-FREE, NON-EXCLUSIVE, NON-SUBLICENSABLE LICENSE UNDER THE ARRAY
IP RIGHTS SOLELY FOR THE PURPOSE OF PERFORMING GENENTECH’S RESPONSIBILITIES
UNDER THE RESEARCH PROGRAM.


 


(B)  TO ARRAY.  GENENTECH HEREBY GRANTS TO ARRAY, DURING THE RESEARCH TERM, A
ROYALTY-FREE, NON-EXCLUSIVE, NON-SUBLICENSABLE LICENSE UNDER THE GENENTECH
IP RIGHTS SOLELY FOR THE PURPOSE OF PERFORMING ARRAY’S RESPONSIBILITIES UNDER
THE RESEARCH PROGRAM.


 

5.2 Commercial License.

 


(A)  COMMERCIAL LICENSE GRANT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ARRAY HEREBY GRANTS TO GENENTECH A ROYALTY-BEARING, EXCLUSIVE,
SUBLICENSABLE LICENSE (IN ACCORDANCE WITH SECTION 5.2(B)) UNDER (I) THE ARRAY
EXISTING TECHNOLOGY, ARRAY COLLABORATION TECHNOLOGY AND ARRAY’S INTEREST IN
JOINT COLLABORATION TECHNOLOGY, TO MAKE, USE, OFFER FOR SALE, SELL AND IMPORT
COMPOUNDS AND LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY; AND (II) THE
ARRAY FUTURE TECHNOLOGY TO MAKE, USE, OFFER FOR SALE, SELL AND IMPORT COMPOUNDS
IN THE FIELD IN THE TERRITORY.


 


(B)  SUBLICENSES.  GENENTECH MAY SUBLICENSE THE RIGHTS GRANTED UNDER THE
COMMERCIAL LICENSE FOR A PARTICULAR COMPOUND AND/OR LICENSED PRODUCT, AND SUCH
SUBLICENSE MAY BE FURTHER SUBLICENSED BY A SUBLICENSEE TO MULTIPLE TIERS OF
SUBLICENSEES.


 

5.3 No Implied Licenses.  Each Party acknowledges that the licenses granted
under this Article 5 are limited to the scope expressly granted, and all other
rights under a Party’s IP Rights are expressly reserved to the granting Party. 
Without limiting the foregoing, it is understood that where a license under a
Party’s IP Rights is granted to the other Party under this Article 5 for a
particular purpose, the granting Party retains all of its rights under its
IP Rights for all purposes not expressly licensed under this Agreement.

 

14

--------------------------------------------------------------------------------


 

5.4 Exercise of License Rights by Third Party.  Unless otherwise expressly
provided in this Agreement, the rights granted to a Party under the licenses
granted hereunder may be exercised by a Third Party on such Party’s behalf
(e.g., on Genentech’s behalf as set forth in Section 8.1(b) or to have Licensed
Products made by a contract manufacturer), whether or not such license is
non-sublicensable, including, without limitation, by a Third Party performing
work under a material transfer agreement on behalf of such Party.

 

5.5 Third Party Agreements.  If any IP Rights of one Party that are licensed to
the other Party hereunder are Controlled by the licensing Party by virtue of an
agreement with a Third Party, such licensing Party shall not intentionally
commit any acts or omissions that could cause a material breach of any agreement
pursuant to which such licensing Party has rights that it has sublicensed to
such other Party hereunder, such that its Third Party licensor would be entitled
to terminate such agreement or amend it in any way that would adversely affect a
license or other rights granted to such other Party under this Agreement.  In
addition, without the prior written consent of such other Party, such licensing
Party shall not exercise any rights it may have with respect to any such
agreement or amend, or waive any of its rights under, such agreement in any way
that would adversely affect a license or other rights granted to such other
Party under this Agreement.

 


ARTICLE 6


LICENSE FEES; [ * ] AND MILESTONE PAYMENTS


 

6.1 License Fee.  In consideration [ * ], Genentech shall pay to Array [ * ]
after the Effective Date, which amount shall be non-refundable and
non-creditable against any other amounts due Array under this Agreement.

 

6.2 [ * ]; Outsourcing.  [ * ].

 

6.3 Development Milestones.

 


(A)  MILESTONE SCHEDULE.  WITHIN [ * ] FOLLOWING THE FIRST OCCURRENCE OF EACH
MILESTONE EVENT (SET FORTH IN THIS SECTION 6.3(A)) WITH RESPECT TO A PARTICULAR
COLLABORATION TARGET, GENENTECH SHALL PAY TO ARRAY THE FOLLOWING MILESTONE
PAYMENTS (EACH PAYMENT, A “DEVELOPMENT MILESTONE PAYMENT”), REGARDLESS OF
WHETHER THE DEVELOPMENT OR COMMERCIALIZATION OF SUCH LICENSED PRODUCT IS
DISCONTINUED AT ANY TIME AFTER THE OCCURRENCE OF SUCH MILESTONE EVENT.  BY WAY
OF EXAMPLE ONLY, IF A PARTICULAR MILESTONE EVENT IS ACHIEVED BY MORE THAN ONE
LICENSED PRODUCT FOR THE [ * ] COLLABORATION TARGET, THE CORRESPONDING
DEVELOPMENT MILESTONE PAYMENT SHALL ONLY BE DUE FOR THE FIRST SUCH LICENSED
PRODUCT FOR [ * ].

 

15

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

(with respect to each Collaboration Target)

 

(in U.S. dollars)

(1)

[ * ]

 

[ * ]

(2)

[ * ]

 

[ * ]

(3)

[ * ]

 

[ * ]

(4)

[ * ]

 

[ * ]

(5)

[ * ]

 

[ * ]

(6)

[ * ]

 

[ * ]

(7)

[ * ]

 

[ * ]

(8)

[ * ]

 

[ * ]

(9)

[ * ]

 

[ * ]

(10)

[ * ]

 

[ * ]

 


(B)  DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL BE USED FOR THE PURPOSES OF
THE DEVELOPMENT MILESTONE PAYMENTS DUE UNDER THIS SECTION 6.3:


 

(I)    “ACCEPTANCE” OF AN MAA SHALL MEAN THE DATE OF RECEIPT BY GENENTECH OR ITS
SUBLICENSEES OF WRITTEN NOTICE OF ACCEPTANCE FROM THE FDA (OR THE EQUIVALENT
REGULATORY AUTHORITY IN A COUNTRY OUTSIDE THE U.S.) OF AN MAA FOR A LICENSED
PRODUCT FOR SUBSTANTIVE REVIEW.

 

(II)   “[ * ]” IS DEFINED IN SECTION 0.

 

(III) “[ * ]” IS DEFINED IN SECTION 0.

 

(IV)  “MAJOR EUROPEAN COUNTRY” MEANS FRANCE, GERMANY, ITALY, SPAIN OR THE UNITED
KINGDOM.

 


ARTICLE 7


ROYALTIES


 

7.1 Royalty Rate.  Genentech shall pay, or cause to be paid, to Array a royalty
of [ * ] of Net Sales of each Licensed Product (“Royalty Payment”), subject to
Royalty Offsets and other provisions of this Article 7 including, without
limitation, Section 7.3(a).

 

16

--------------------------------------------------------------------------------


 

7.2 Single Royalty.  In no event shall more than one Royalty Payment be due to
Array hereunder with respect to the sale of a particular Licensed Product, even
if such Licensed Product contains more than one Compound, or such Licensed
Product or its manufacture or use is Covered by more than one Valid Claim.

 

7.3 Royalty Term; Fully Paid Licenses.

 


(A)  ROYALTY TERM.  GENENTECH’S OBLIGATION TO MAKE ROYALTY PAYMENTS SHALL
PERTAIN ONLY TO A LICENSED PRODUCT THAT IS COVERED BY A VALID CLAIM IN THE
COUNTRY OF SALE ON THE DATE OF SALE BY GENENTECH OR ITS SUBLICENSEES TO THIRD
PARTIES.  SUCH ROYALTY PAYMENT OBLIGATION SHALL EXPIRE ON A LICENSED
PRODUCT-BY-LICENSED PRODUCT AND COUNTRY-BY-COUNTRY BASIS UPON THE EXPIRATION OF
THE LAST-TO-EXPIRE VALID CLAIM THAT COVERS SUCH LICENSED PRODUCT IN SUCH
COUNTRY.  FOR PURPOSES OF THIS SECTION 7.3(A), THE DATE OF SALE OF A LICENSED
PRODUCT SHALL BE DEEMED TO OCCUR ON THE LATER OF (I) THE DATE SUCH LICENSED
PRODUCT IS SHIPPED; OR (II) THE DATE OF THE INVOICE TO THE PURCHASER OF SUCH
LICENSED PRODUCT.


 


(B)  FULLY PAID LICENSES.  UPON EXPIRATION OF THE ROYALTY PAYMENT OBLIGATION FOR
A PARTICULAR LICENSED PRODUCT IN A GIVEN COUNTRY, THE COMMERCIAL LICENSE GRANTED
TO GENENTECH UNDER THIS AGREEMENT WITH RESPECT TO SUCH LICENSED PRODUCT IN SUCH
COUNTRY SHALL BECOME FULLY PAID AND IRREVOCABLE.


 

7.4 Royalty Offsets.

 


(A)  ROYALTY OFFSETS.  REDUCTIONS OF ROYALTY PAYMENTS MADE UNDER THIS
SECTION 7.4(A) SHALL BE REFERRED TO COLLECTIVELY AS “ROYALTY OFFSETS.”  IN THE
EVENT THAT (I) IT BECOMES NECESSARY FOR GENENTECH, OR ITS SUBLICENSEE, TO [ * ]
OF A THIRD PARTY, WHERE SUCH [ * ], AND SUCH [ * ] WOULD BE [ * ] BY [ * ] OF
SUCH LICENSED PRODUCT [ * ] IN A GIVEN COUNTRY; THEN (II) THE AMOUNT OF THE
ROYALTY PAYMENTS DUE FOR SUCH LICENSED PRODUCT IN SUCH COUNTRY SHALL BE [ * ] OF
THE AMOUNT OF THE ROYALTIES [ * ] TO SUCH THIRD PARTY FOR SUCH LICENSE. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IN NO EVENT SHALL THE APPLICABLE ROYALTY
RATE BE [ * ], OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, IN ACCORDANCE WITH SECTION 10.5(A)(II).


 


(B)  COMPLEMENTARY TECHNOLOGIES.  WITHOUT LIMITING ROYALTY OFFSETS UNDER
SECTION 7.4(A), IT IS UNDERSTOOD THAT ON A CASE-BY-CASE BASIS, GENENTECH AND
ARRAY MAY AGREE THAT IT WOULD BE IN THEIR MUTUAL BEST INTERESTS TO IN-LICENSE A
COMPLEMENTARY TECHNOLOGY FOR USE WITH A LICENSED PRODUCT, AND IN SUCH CASE MAY
SIMILARLY AGREE THAT IT WOULD BE IN THEIR MUTUAL BEST INTERESTS TO AGREE UPON AN
OFFSET FOR ROYALTIES PAID WITH RESPECT TO SUCH IN-LICENSE; PROVIDED, HOWEVER,
NEITHER PARTY SHALL BE OBLIGATED TO AGREE TO ANY SUCH IN-LICENSE OR OFFSET, AND
NO SUCH OFFSET SHALL BE MADE UNLESS SO AGREED.

 

17

--------------------------------------------------------------------------------


 

7.5 Payments, Reports and Audits. The following terms and conditions shall apply
to Royalty Payments under this Agreement:

 


(A)  PAYMENTS AND REPORTS.  GENENTECH SHALL MAKE ROYALTY PAYMENTS TO ARRAY OR
ITS DESIGNEE [ * ] IN WHICH ROYALTY PAYMENTS ARE DUE.  EACH ROYALTY PAYMENT
SHALL BE ACCOMPANIED BY A WRITTEN REPORT, SETTING FORTH ALL THE INFORMATION
NECESSARY FOR THE CALCULATION OF SUCH PAYMENT.  UNLESS OTHERWISE REQUESTED, OR
CONSENTED TO IN WRITING, BY ARRAY, ALL ROYALTY PAYMENTS AND REPORTS RELATED TO
NET SALES BY GENENTECH’S SUBLICENSEES SHALL BE MADE TO ARRAY BY GENENTECH
TOGETHER WITH (OR AS A PART OF) GENENTECH’S PAYMENTS AND REPORTS.


 


(B)  RECORDS.  GENENTECH SHALL KEEP FULL, TRUE AND ACCURATE BOOKS OF ACCOUNT
CONTAINING ALL PARTICULARS THAT MAY BE NECESSARY FOR THE PURPOSE OF SHOWING NET
SALES AND DEMONSTRATING THE CALCULATION OF ROYALTY PAYMENTS.  SUCH BOOKS OF
ACCOUNT AND THE SUPPORTING DATA AND OTHER RECORDS SHALL BE KEPT AT THE PRINCIPAL
PLACE OF BUSINESS OF GENENTECH.  GENENTECH’S BOOKS AND RECORDS SHALL BE OPEN AT
ALL REASONABLE TIMES, FOR [ * ] FOLLOWING THE END OF THE [ * ] TO WHICH THEY
PERTAIN, FOR EXAMINATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.5(C);
PROVIDED, HOWEVER, ANY GIVEN SET OF BOOKS AND RECORDS MAY ONLY BE EXAMINED ONCE.


 


(C)  AUDITS.  AT THE REQUEST AND EXPENSE OF ARRAY, GENENTECH SHALL PERMIT A
NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, SELECTED BY ARRAY
AND REASONABLY ACCEPTABLE TO GENENTECH, TO EXAMINE, NOT MORE THAN ONCE [ * ]
DURING THE PERIOD IN WHICH GENENTECH HAS AN OBLIGATION TO PAY ROYALTY PAYMENTS
UNDER THIS AGREEMENT, SUCH BOOKS OF ACCOUNT AND RECORDS UNDER SECTION 7.5(B) AS
MAY BE NECESSARY TO DETERMINE THE CORRECTNESS OF ANY REPORT OR PAYMENT RELATED
TO ROYALTY PAYMENTS UNDER THIS AGREEMENT.  SUCH EXAMINATION SHALL BE MADE DURING
REGULAR BUSINESS HOURS AND UPON [ * ] PRIOR WRITTEN NOTICE.  AFTER REVIEW OF THE
ACCOUNTANT’S EXAMINATION REPORT, GENENTECH SHALL PROMPTLY PAY ANY UNCONTESTED,
UNDERSTATED ROYALTY PAYMENTS.  ANY OVERPAYMENT OF ROYALTY PAYMENTS SHALL BE
PROMPTLY REFUNDED OR FULLY CREDITABLE AGAINST AMOUNTS PAYABLE IN SUBSEQUENT
PAYMENT PERIODS, AT GENENTECH’S ELECTION.  GENENTECH SHALL PAY CONTESTED,
UNDERSTATED ROYALTY PAYMENTS, IF ANY, THAT ARE DUE PROMPTLY AFTER THE DISPUTE IS
RESOLVED, IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 14.  IF SUCH ACCOUNTANT
REASONABLY DETERMINES THAT ROYALTY PAYMENTS PAYABLE UNDER THIS AGREEMENT HAVE
BEEN, FOR ANY [ * ], UNDERSTATED BY [ * ], GENENTECH SHALL PAY THE REASONABLE
COSTS OF THE EXAMINATION.  THE PARTIES AGREE THAT ALL INFORMATION SUBJECT TO
REVIEW UNDER THIS SECTION 7.5(C) IS CONFIDENTIAL INFORMATION OF GENENTECH AND
MAY ONLY BE USED FOR PURPOSES GERMANE TO THIS SECTION 7.5(C), AND THAT ARRAY
SHALL RETAIN AND CAUSE ITS ACCOUNTANT TO RETAIN ALL SUCH INFORMATION IN
CONFIDENCE.


 


(D)  MODE OF PAYMENT; FOREIGN EXCHANGE.  ALL PAYMENTS DUE UNDER THIS AGREEMENT
SHALL BE MADE IN UNITED STATES DOLLARS VIA WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, OR BY CHECK IF REQUESTED BY ARRAY, AND SHALL BE MADE WHERE
DIRECTED BY ARRAY FROM TIME TO TIME.  FOR THE PURPOSE OF COMPUTING NET SALES IN
A CURRENCY OTHER THAN UNITED STATES DOLLARS,


 


18

--------------------------------------------------------------------------------



 


SUCH CURRENCY SHALL BE CONVERTED INTO UNITED STATES DOLLARS USING THE ENDING
CONVERSION RATE FOR THE RELEVANT PERIOD AS REPORTED BY REUTERS LTD.


 


(E)  TAXES.  EACH PARTY SHALL COMPLY WITH APPLICABLE UNITED STATES INTERNAL
REVENUE SERVICE GUIDELINES REGARDING FILING AND REPORTING FOR INCOME TAX
PURPOSES.  NEITHER PARTY SHALL TREAT THEIR RELATIONSHIP UNDER THIS AGREEMENT AS
A PARTNERSHIP OR AS A PASS THROUGH ENTITY FOR TAX PURPOSES.


 


(F)  BLOCKED CURRENCY.  IN EACH COUNTRY WHERE THE LOCAL CURRENCY IS BLOCKED AND
CANNOT BE REMOVED FROM SUCH COUNTRY, ROYALTY PAYMENTS RELATED TO NET SALES OF
LICENSED PRODUCTS SOLD IN SUCH COUNTRY SHALL CONTINUE TO BE ACCRUED WITHOUT
INTEREST IN SUCH COUNTRY, AND SHALL CONTINUE TO BE REPORTED, BUT SUCH ROYALTY
PAYMENTS WILL NOT BE PAID UNTIL THEY MAY BE REMOVED FROM SUCH COUNTRY.  AT SUCH
TIME AS GENENTECH OR ITS SUBLICENSEE, AS THE CASE MAY BE, IS ABLE TO REMOVE
CURRENCY FROM SUCH COUNTRY, IT SHALL ALSO REMOVE AND PAY SUCH ACCRUED ROYALTY
PAYMENTS.


 


ARTICLE 8


MATERIALS; INTELLECTUAL PROPERTY


 

8.1 Materials.

 


(A)  OWNERSHIP.  EACH PARTY MAY TRANSFER CERTAIN MATERIALS TO THE OTHER PARTY
PURSUANT TO THE RESEARCH PLAN, APPROVAL BY THE JOINT RESEARCH COMMITTEE OR OTHER
PROVISIONS OF THIS AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, AS
BETWEEN THE PARTIES, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL SUCH
TRANSFERRED MATERIALS (AND ANY IP RIGHTS RELATING THERETO) SHALL REMAIN IN THE
PARTY TRANSFERRING SUCH MATERIALS TO THE OTHER PARTY.


 


(B)  USE; TRANSFER.  EACH PARTY AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, IT SHALL USE THE OTHER PARTY’S MATERIALS ONLY IN CONNECTION
WITH ACTIVITIES CONTEMPLATED BY THIS AGREEMENT OR IN ORDER TO FURTHER THE
PURPOSES OF THIS AGREEMENT, AND SHALL NOT TRANSFER SUCH MATERIALS OF THE OTHER
PARTY TO ANY THIRD PARTY WITHOUT SUCH OTHER PARTY’S PRIOR WRITTEN CONSENT. 
ARRAY HEREBY CONSENTS THAT GENENTECH MAY TRANSFER ANY OR ALL OF THE COMPOUNDS TO
THIRD PARTIES THAT PERFORM ACTIVITIES ON BEHALF OF GENENTECH FOR THE PURPOSES OF
THIS AGREEMENT; PROVIDED, HOWEVER, SUCH THIRD PARTIES SHALL BE CONTRACTUALLY
BOUND TO GENENTECH (INCLUDING, WITHOUT LIMITATION, BEING BOUND BY
CONFIDENTIALITY OBLIGATIONS AT LEAST AS RESTRICTIVE AS THOSE SET FORTH IN
ARTICLE 9, AND AGREEING TO USE SUCH TRANSFERRED COMPOUNDS ONLY FOR THE PURPOSES
OF THIS AGREEMENT AND TO NOT FURTHER TRANSFER SUCH COMPOUNDS WITHOUT ARRAY’S
PRIOR WRITTEN CONSENT).

 

19

--------------------------------------------------------------------------------


 

8.2 Ownership of Technology.

 


(A)  GENERAL.  AS BETWEEN THE PARTIES, EACH PARTY SHALL SOLELY OWN ITS
CONTRIBUTED TECHNOLOGY.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 8.3), AS BETWEEN THE PARTIES,
(I) COLLABORATION TECHNOLOGY THAT IS DISCOVERED, CONCEIVED OR REDUCED TO
PRACTICE BY EMPLOYEES OF ARRAY SOLELY (OR JOINTLY WITH A THIRD PARTY
COLLABORATOR/AGENT OF ARRAY) (“ARRAY COLLABORATION TECHNOLOGY”) SHALL BE SOLELY
OWNED BY ARRAY; (II) COLLABORATION TECHNOLOGY THAT IS DISCOVERED, CONCEIVED OR
REDUCED TO PRACTICE BY EMPLOYEES OF GENENTECH SOLELY (OR JOINTLY WITH A THIRD
PARTY COLLABORATOR/AGENT OF GENENTECH) (“GENENTECH COLLABORATION TECHNOLOGY”)
SHALL BE SOLELY OWNED BY GENENTECH; AND (III) COLLABORATION TECHNOLOGY THAT IS
DISCOVERED, CONCEIVED OR REDUCED TO PRACTICE BY AN EMPLOYEE OF GENENTECH (OR A
THIRD PARTY COLLABORATOR/AGENT OF GENENTECH) AND AN EMPLOYEE OF ARRAY (OR A
THIRD PARTY COLLABORATOR/AGENT OF ARRAY) JOINTLY (“JOINT COLLABORATION
TECHNOLOGY”) SHALL BE JOINTLY OWNED BY GENENTECH AND ARRAY.


 


(B)  RESTRICTIONS ON JOINT COLLABORATION TECHNOLOGY.  DURING THE TERM OF THE
AGREEMENT, WITH RESPECT TO ANY COLLABORATION TARGET THAT IS INCLUDED IN THE
SCOPE OF THE COMMERCIAL LICENSE, ARRAY SHALL NOT, IN THE TERRITORY, LICENSE
(EXCEPT BY ARRAY TO GENENTECH PURSUANT TO THE LICENSES GRANTED HEREUNDER),
ASSIGN, DISPOSE OF, ENCUMBER OR OTHERWISE IMPAIR ANY PORTION OF ITS INTEREST IN
THE JOINT COLLABORATION TECHNOLOGY THAT RELATES TO ANY SUCH COLLABORATION TARGET
OR COMPOUNDS THERETO, WITHOUT THE PRIOR WRITTEN CONSENT OF GENENTECH.  EXCEPT AS
PROVIDED IN ARTICLE 6, AND SUBJECT TO THE LICENSES GRANTED HEREUNDER, NEITHER
PARTY SHALL HAVE AN OBLIGATION TO ACCOUNT TO THE OTHER, OR OBTAIN THE CONSENT OF
THE OTHER, WITH RESPECT TO THE EXPLOITATION (DIRECTLY OR THROUGH LICENSEES OR
THIRD PARTIES) OF ANY JOINT COLLABORATION TECHNOLOGY, AND EACH PARTY HEREBY
WAIVES ANY RIGHT IT MAY HAVE UNDER THE LAWS OF ANY JURISDICTION TO REQUIRE SUCH
AN ACCOUNTING OR CONSENT.


 

8.3 [ * ].

 


(A)  [ * ] PATENTABILITY.  SOLELY TO THE EXTENT [ * ], AS REASONABLY DETERMINED
BY GENENTECH AND ARRAY, INVENTIONS WITHIN GENENTECH COLLABORATION TECHNOLOGY OR
JOINT COLLABORATION TECHNOLOGY SHALL BE SUBJECT TO AN [ * ].  PROVIDED FURTHER,
WHETHER OR NOT GENENTECH HAS REQUESTED [ * ], ARRAY SHALL PROMPTLY [ * ]
(I) [ * ], UPON TERMINATION OF THE AGREEMENT; (II) [ * ], UPON ABANDONMENT OF
SUCH COLLABORATION TARGET PURSUANT TO SECTION 2.6(B); AND (III) [ * ], UPON SUCH
EXCLUSION.


 


(B)  [ * ] PATENT TERM EXTENSIONS.  WITH RESPECT TO ANY COMPOUND FOR WHICH
GENENTECH HAS FILED AN IND, AT THE TIME OF SUCH FILING, OR AT ANY TIME
THEREAFTER, GENENTECH MAY REQUEST THAT ARRAY [ * ], TO GENENTECH SUCH [ * ], SO
AS TO PROVIDE GENENTECH [ * ], AND ARRAY SHALL UNDERTAKE [ * ] THAT ARE
REASONABLY NECESSARY TO FACILITATE GENENTECH PROCURING A PATENT TERM EXTENSION
WITH RESPECT TO SUCH COMPOUND.

 

20

--------------------------------------------------------------------------------


 

8.4 Inventorship.  The determination of inventorship for Collaboration
Technology shall be made in accordance with applicable laws relating to
inventorship set forth in the patent laws of the United States.  All such
determinations shall be documented to ensure that any divisional or continuation
patent applications reflect appropriate inventorship and that inventions and
patent rights are assigned to the appropriate Party.  If either Party identifies
Joint Collaboration Technology, the Parties’ patent counsel shall determine
inventorship and, in the event of a disagreement, the Parties shall refer such
determination to mutually acceptable outside counsel.

 

8.5 Assignment; Cooperation.  Each Party shall require all of its employees and
any Third Parties working pursuant to this Agreement on its behalf, to assign to
such Party any Collaboration Technology discovered, conceived or reduced to
practice by such employee or Third Party, and to cooperate with such Party in
connection with obtaining patent protection therefor.  The Parties agree to
reasonably cooperate with each other to effectuate ownership of Collaboration
Technology as set forth herein, including, but not limited to, by executing and
recording documents.

 

8.6 Patent Prosecution.

 


(A)  DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL BE USED ONLY FOR THE PURPOSES
OF THIS SECTION 8.6 (OR AS OTHERWISE EXPRESSLY REFERENCED IN THIS AGREEMENT):


 

(I)    “PROSECUTING PARTY” IS DEFINED IN SECTION 8.6(D)(II).

 

(II)   “PROSECUTION AND MAINTENANCE” OR “PROSECUTE AND MAINTAIN,” WITH REGARD TO
A PARTICULAR PATENT, MEANS THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE
OF SUCH PATENT, AS WELL AS RE-EXAMINATIONS, REISSUES, REQUESTS FOR PATENT TERM
EXTENSIONS AND THE LIKE WITH RESPECT TO SUCH PATENT, TOGETHER WITH THE CONDUCT
OF INTERFERENCES, THE DEFENSE OF OPPOSITIONS AND OTHER SIMILAR PROCEEDINGS WITH
RESPECT TO SUCH PATENT.

 


(B)  DISCLOSURE OF TECHNOLOGY.  DURING THE RESEARCH TERM, EACH PARTY SHALL
PROMPTLY DISCLOSE TO THE OTHER ANY COLLABORATION TECHNOLOGY DISCOVERED,
CONCEIVED OR REDUCED TO PRACTICE BY SUCH PARTY.  DURING THE TERM OF THE
AGREEMENT, ARRAY SHALL PROMPTLY DISCLOSE TO GENENTECH ALL ARRAY CONTRIBUTED
TECHNOLOGY (INCLUDING, WITHOUT LIMITATION, ANY ARRAY CONTRIBUTED TECHNOLOGY OF
WHICH IT ACQUIRES CONTROL AFTER THE EFFECTIVE DATE) THAT ARRAY KNOWS OR HAS
REASON TO KNOW IS WITHIN THE SCOPE OF THE LICENSES GRANTED TO GENENTECH
HEREUNDER.


 


(C)  CONTRIBUTED TECHNOLOGY.  EACH PARTY, IN ITS SOLE DISCRETION AND EXPENSE,
MAY PROSECUTE AND MAINTAIN PATENTS COVERING ITS CONTRIBUTED TECHNOLOGY.  ARRAY
SHALL USE DILIGENT EFFORTS TO OBTAIN VALID CLAIMS THAT COVER LICENSED PRODUCTS.

 

21

--------------------------------------------------------------------------------


 


(D)  COLLABORATION TECHNOLOGY.


 

(I)          SOLE CONTROL.  GENENTECH, IN ITS SOLE DISCRETION AND EXPENSE, MAY
PROSECUTE AND MAINTAIN PATENTS COVERING GENENTECH COLLABORATION TECHNOLOGY.

 

(II)         JOINT CONTROL.  THE PARTIES SHALL JOINTLY DECIDE ON A STRATEGY FOR
THE PROSECUTION AND MAINTENANCE OF PATENTS COVERING JOINT COLLABORATION
TECHNOLOGY, WHICH STRATEGY MAY INCLUDE RETENTION OF MUTUALLY ACCEPTABLE OUTSIDE
COUNSEL TO CONDUCT SUCH MAINTENANCE AND PROSECUTION, AND THE PARTIES SHALL
EQUALLY SHARE THE EXPENSES THEREFOR, REGARDLESS OF WHICH PARTY IS RESPONSIBLE
FOR SUCH PROSECUTION AND MAINTENANCE.  THE PARTIES SHALL JOINTLY DECIDE ON A
STRATEGY FOR, AND SHALL COLLABORATE AND COOPERATE WITH EACH OTHER IN THE
PROSECUTION AND MAINTENANCE OF PATENTS COVERING ARRAY COLLABORATION TECHNOLOGY,
WHICH STRATEGY MAY INCLUDE RETENTION OF MUTUALLY ACCEPTABLE OUTSIDE COUNSEL TO
CONDUCT SUCH MAINTENANCE AND PROSECUTION, AND ARRAY SHALL BE RESPONSIBLE FOR
SUCH PROSECUTION AND MAINTENANCE, AT ITS EXPENSE.  THE PARTY THAT IS RESPONSIBLE
FOR THE PROSECUTION AND MAINTENANCE OF A PATENT UNDER THIS SECTION 8.6(D)(II)
SHALL BE REFERRED TO AS THE “PROSECUTING PARTY.”  THE PROSECUTING PARTY SHALL
USE DILIGENT EFFORTS TO OBTAIN A REASONABLE SCOPE OF PROTECTION FOR SUCH
COLLABORATION TECHNOLOGY INVENTIONS, AND WILL CONSIDER IN GOOD FAITH REASONABLE
COMMENTS PROVIDED BY THE OTHER PARTY.

 

(III)        COOPERATION.  EACH PARTY SHALL, AT ITS OWN EXPENSE, REASONABLY
COOPERATE WITH AND ASSIST THE OTHER PARTY, AT SUCH OTHER PARTY’S REQUEST, IN
CONNECTION WITH THE PROSECUTION AND MAINTENANCE PATENTS COVERING ANY
COLLABORATION TECHNOLOGY, INCLUDING WITHOUT LIMITATION BY MAKING SCIENTISTS AND
SCIENTIFIC RECORDS REASONABLY AVAILABLE TO SUCH OTHER PARTY.

 


(E)  DISCLOSURE OF DEVELOPMENTS.  EACH PARTY SHALL KEEP THE OTHER INFORMED AS TO
MATERIAL DEVELOPMENTS WITH RESPECT TO THE PROSECUTION AND MAINTENANCE OF PATENTS
COVERING ANY COLLABORATION TECHNOLOGY (OTHER THAN GENENTECH COLLABORATION
TECHNOLOGY) OR OF PATENTS COVERING ARRAY CONTRIBUTED TECHNOLOGY THAT PERTAIN TO
CHEMICAL ENTITIES THAT ARRAY KNOWS OR HAS REASON TO KNOW ARE COMPOUNDS OR
LICENSED PRODUCTS INCLUDING, WITHOUT LIMITATION, BY PROMPTLY PROVIDING TO THE
OTHER PARTY, UPON REQUEST, COPIES OF ANY SUBSTANTIVE DOCUMENTS THAT SUCH PARTY
RECEIVES FROM ANY PATENT OFFICE (INCLUDING NOTICE OF INTERFERENCES, REISSUES,
RE-EXAMINATIONS, OPPOSITIONS OR REQUESTS FOR PATENT TERM EXTENSIONS), AND BY
PROVIDING SUCH OTHER PARTY THE OPPORTUNITY TO HAVE REASONABLE INPUT INTO THE
STRATEGIC ASPECTS OF SUCH PROSECUTION AND MAINTENANCE.


 


(F)  TRANSFER OF PROSECUTION AND MAINTENANCE.  IF A PROSECUTING PARTY ELECTS NOT
TO PROSECUTE AND MAINTAIN PATENTS COVERING COLLABORATION TECHNOLOGY IN A COUNTRY
IN WHICH THE PARTIES HAD AGREED TO PROSECUTE AND MAINTAIN SUCH PATENTS, SUCH
PROSECUTING PARTY SHALL PROVIDE AT LEAST SIXTY (60) DAYS WRITTEN NOTICE TO THE
OTHER PARTY.  THEREAFTER, SUCH OTHER PARTY SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO PURSUE, AT ITS SOLE EXPENSE AND IN ITS SOLE DISCRETION, THE
PROSECUTION AND MAINTENANCE OF SUCH PATENTS IN SUCH COUNTRY.  THE OWNERSHIP OF
SUCH PATENTS

 

22

--------------------------------------------------------------------------------


 


SHALL NOT BE AFFECTED, NOTWITHSTANDING ANY TRANSFER OF PROSECUTION AND
MAINTENANCE OF SUCH PATENTS TO SUCH OTHER PARTY IN ACCORDANCE WITH THIS
SECTION 8.6(F).


 

8.7 Patent Interferences.  In the event that an interference is declared by the
U.S. Patent and Trademark Office (a) between (i) a claim in one or more patents
or patent applications within the Array Patents and (ii) a claim in one or more
patents or patent applications within the Genentech Patents, where at least one
of such claims would be infringed by the making, using, offering for sale,
selling or importing of Licensed Products but for the licenses granted
hereunder; or (b) between either of (i) or (ii) above and a claim in one or more
patents or patent applications within the Joint Collaboration Technology, where
at least one of such claims would be infringed by the making, using, offering
for sale, selling or importing of Licensed Products, but for the licenses
granted hereunder; then the Parties shall in good faith establish within thirty
(30) days of the declaration of such interference, or such other time as agreed
upon, a mutually agreeable process to resolve such interference in a reasonable
manner (including, without limitation, control and cost sharing), in conformance
with all applicable legal standards.

 

8.8 Third Party Claims.  If a claim of infringement is brought by a Third Party
against Genentech on account of the manufacture, use, offer for sale, sale or
import of any Licensed Product, Genentech shall be solely responsible for
defending such Third Party claim, at its sole discretion and sole expense.  At
Genentech’s request and expense, Array shall cooperate reasonably with Genentech
in connection with any such defense.

 

8.9 Infringement by Third Parties.

 


(A)  ACTIONS.  IF ANY PATENT WITHIN THE ARRAY CONTRIBUTED TECHNOLOGY OR THE
COLLABORATION TECHNOLOGY IS INFRINGED BY A THIRD PARTY IN ANY COUNTRY IN
CONNECTION WITH THE MANUFACTURE, USE, OFFER FOR SALE, SALE OR IMPORT OF A
PRODUCT SUBSTANTIALLY SIMILAR TO A LICENSED PRODUCT IN THE FIELD IN SUCH
COUNTRY, GENENTECH (AND ITS SUBLICENSEES) SHALL HAVE THE PRIMARY RIGHT, BUT NOT
THE OBLIGATION TO INSTITUTE, PROSECUTE, AND CONTROL ANY ACTION OR PROCEEDING
WITH RESPECT TO SUCH INFRINGEMENT OF SUCH PATENT, BY COUNSEL OF ITS OWN CHOICE,
AND ARRAY SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE REPRESENTED IN THAT
ACTION BY COUNSEL OF ITS OWN CHOICE.


 


(B)  ASSISTANCE, COSTS AND RECOVERIES.  IF GENENTECH (AND/OR ITS SUBLICENSEES)
BRINGS ANY SUCH ACTION OR PROCEEDING IN ACCORDANCE WITH THIS SECTION 8.9, ARRAY
AGREES, AT GENENTECH’S REQUEST AND EXPENSE, TO BE JOINED AS A PARTY PLAINTIFF
AND TO GIVE GENENTECH (AND/OR ITS SUBLICENSEES) REASONABLE ASSISTANCE AND
AUTHORITY TO FILE AND PROSECUTE THE SUIT.  THE COSTS AND EXPENSES OF GENENTECH
(AND/OR ITS SUBLICENSEES) UNDER THIS SECTION 8.9 SHALL BE BORNE BY GENENTECH
(AND/OR ITS SUBLICENSEES), AND ANY DAMAGES, AMOUNTS RECEIVED IN SETTLEMENT OR
OTHER MONETARY AWARDS RECOVERED SHALL BE SHARED AS FOLLOWS: [ * ].  A
SETTLEMENT, CONSENT JUDGMENT OR OTHER VOLUNTARY FINAL DISPOSITION OF A SUIT
UNDER THIS SECTION 8.9 MAY BE ENTERED INTO WITHOUT THE CONSENT OF ARRAY,
PROVIDED THAT SUCH SETTLEMENT, CONSENT JUDGMENT OR OTHER DISPOSITION DOES NOT
ADMIT THE INVALIDITY OR UNENFORCEABILITY OF ANY PATENT WITHIN THE ARRAY
CONTRIBUTED TECHNOLOGY

 

23

--------------------------------------------------------------------------------


 


OR THE COLLABORATION TECHNOLOGY (OTHER THAN GENENTECH COLLABORATION TECHNOLOGY)
AND PROVIDED FURTHER, THAT ANY RIGHTS TO CONTINUE THE INFRINGING ACTIVITY IN
SUCH SETTLEMENT, CONSENT JUDGMENT OR OTHER DISPOSITION SHALL BE LIMITED TO THOSE
RIGHTS GENENTECH (AND/OR ITS SUBLICENSEES) OTHERWISE HAS THE RIGHT TO GRANT.


 


ARTICLE 9


CONFIDENTIALITY


 

9.1 Confidentiality.  Except to the extent expressly authorized by this
Agreement, or otherwise agreed in writing, each Party (as a “Receiving Party”)
in possession of the Confidential Information of the other Party (as a
“Disclosing Party”) agrees: (a) to hold the Disclosing Party’s Confidential
Information in confidence; and (b) to only use such Disclosing Party’s
Confidential Information in connection with activities contemplated by this
Agreement or in order to further the purposes of this Agreement.  The foregoing
confidentiality and use restrictions shall not apply to a Disclosing Party’s
Confidential Information to the extent that the Receiving Party establishes by
written evidence that such Confidential Information:

 

(I)          WAS ALREADY KNOWN TO THE RECEIVING PARTY, OTHER THAN UNDER AN
OBLIGATION OF CONFIDENTIALITY, AT THE TIME OF DISCLOSURE BY THE DISCLOSING
PARTY;

 

(II)         WAS GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE RECEIVING PARTY;

 

(III)        BECAME GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AFTER ITS DISCLOSURE AND OTHER THAN THROUGH ANY ACT OR OMISSION OF
THE RECEIVING PARTY IN BREACH OF THIS AGREEMENT;

 

(IV)         WAS DISCLOSED TO THE RECEIVING PARTY, OTHER THAN UNDER AN
OBLIGATION OF CONFIDENTIALITY, BY A THIRD PARTY WHO HAD NO OBLIGATION TO THE
DISCLOSING PARTY NOT TO DISCLOSE SUCH INFORMATION TO OTHERS; OR

 

(V)          WAS SUBSEQUENTLY DEVELOPED BY OR ON BEHALF OF THE RECEIVING PARTY
WITHOUT USE OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION.

 

9.2 Authorized Disclosures.

 


(A)  LEGAL COMPLIANCE.  A PARTY MAY DISCLOSE THE OTHER PARTY’S CONFIDENTIAL
INFORMATION ONLY TO THE EXTENT SUCH DISCLOSURE IS REASONABLY NECESSARY TO COMPLY
WITH THE ORDER OF A COURT, APPLICABLE LAWS OR GOVERNMENTAL REGULATIONS;
PROVIDED, HOWEVER, THAT, EXCEPT FOR DISCLOSURES OTHERWISE PERMITTED UNDER THIS
SECTION 9.2, OR AS OTHERWISE REQUIRED OR NECESSITATED BY LAW, SUCH PARTY SHALL
PROVIDE PROMPT NOTICE OF SUCH DISCLOSURE REQUIREMENT TO SUCH OTHER PARTY AND
PROVIDE REASONABLE ASSISTANCE TO ENABLE SUCH OTHER PARTY TO SEEK A PROTECTIVE
ORDER OR OTHERWISE PREVENT SUCH DISCLOSURE.

 

24

--------------------------------------------------------------------------------


 


(B)  REGULATORY AUTHORITIES.  A PARTY MAY DISCLOSE THE OTHER PARTY’S
CONFIDENTIAL INFORMATION TO THE EXTENT SUCH DISCLOSURE IS REQUIRED TO COMPLY
WITH APPLICABLE GOVERNMENTAL REGULATIONS OR TO CONDUCT PRE-CLINICAL OR CLINICAL
TRIALS RELATED TO LICENSED PRODUCTS.


 


(C)  PATENT PROSECUTION.  A PARTY MAY DISCLOSE THE OTHER PARTY’S CONFIDENTIAL
INFORMATION TO THE EXTENT SUCH DISCLOSURE OCCURS IN THE FILING OR PUBLICATION OF
ANY PATENT APPLICATION OR PATENT ON INVENTIONS, SUBJECT TO THE PROVISIONS OF
SECTION 8.6.  ARRAY AGREES THAT THE PROVISIONS OF SECTION 9.3 SHALL APPLY TO
DISCLOSURES BY ARRAY OF ARRAY CONFIDENTIAL INFORMATION IN PATENT APPLICATIONS.


 


(D)  PUBLICATIONS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, ARRAY SHALL NOT
DISCLOSE BY ANY MEANS (INCLUDING ELECTRONICALLY) ANY INFORMATION RELATED TO
COMPOUNDS DISCOVERED UNDER THE RESEARCH PLAN OR COLLABORATION TARGETS, OR THE
IDENTITY OR PROPERTIES OF OTHER CHEMICAL ENTITIES KNOWN BY ARRAY TO BE
COMPOUNDS, WITHOUT GENENTECH’S PRIOR WRITTEN CONSENT, WHICH CONSENT IS IN ITS
SOLE DISCRETION.  SUBJECT TO THE PRECEDING SENTENCE, IN THE EVENT A PARTY WISHES
TO PUBLISH OR ORALLY PRESENT INFORMATION RELATING TO OR ARISING FROM THE
RESEARCH PROGRAM, SUCH PARTY SHALL SUBMIT TO THE OTHER PARTY ALL MATERIALS
RELATED TO THE PROPOSED PUBLICATION OR PRESENTATION (INCLUDING, WITHOUT
LIMITATION, POSTERS, ABSTRACTS, MANUSCRIPTS AND WRITTEN DESCRIPTIONS OF ORAL
PRESENTATIONS) AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OF SUBMISSION FOR
PUBLICATION OR THE DATE OF PRESENTATION, WHICHEVER IS EARLIER, OF ANY OF SUCH
SUBMITTED MATERIALS.  THE OTHER PARTY SHALL REVIEW SUCH SUBMITTED MATERIALS AND
RESPOND TO THE SUBMITTING PARTY AS SOON AS REASONABLY POSSIBLE, BUT IN ANY CASE
WITHIN THIRTY (30) DAYS OF RECEIPT THEREOF.  AT THE REQUEST OF THE REVIEWING
PARTY, THE SUBMITTING PARTY SHALL MODIFY OR DELETE FROM SUCH PROPOSED
PUBLICATION OR PRESENTATION ANY CONFIDENTIAL INFORMATION OF THE REVIEWING
PARTY.  IN THE EVENT THE REVIEWING PARTY DOES NOT RESPOND WITHIN THE PERIOD
SPECIFIED ABOVE, THE SUBMITTING PARTY WILL BE FREE TO MAKE SUCH PROPOSED
PUBLICATION OR PRESENTATION.


 


(E)  OTHER PERMITTED DISCLOSURE.  A RECEIVING PARTY MAY DISCLOSE AND GRANT USE
OF PARTICULAR CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY TO SUCH RECEIVING
PARTY’S PERMITTED SUBLICENSEES, AGENTS, CONSULTANTS, CLINICAL INVESTIGATORS,
COLLABORATORS OR CONTRACTORS AS SUCH RECEIVING PARTY REASONABLY DETERMINES IS
NECESSARY TO RECEIVE THE BENEFITS OF OR FULFILL ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT; PROVIDED, HOWEVER, ANY SUCH PERMITTED SUBLICENSEES, AGENTS,
CONSULTANTS, CLINICAL INVESTIGATORS, COLLABORATORS OR CONTRACTORS MUST BE
OBLIGATED TO SUBSTANTIALLY THE SAME EXTENT AS SET FORTH IN SECTION 9.1 TO HOLD
IN CONFIDENCE AND NOT MAKE USE OF SUCH CONFIDENTIAL INFORMATION FOR ANY PURPOSE
OTHER THAN THOSE PERMITTED BY THIS AGREEMENT.  NOTHING IN THIS ARTICLE 9 SHALL
RESTRICT EITHER PARTY FROM USING OR DISCLOSING ANY OF ITS OWN CONFIDENTIAL
INFORMATION FOR ANY PURPOSE WHATSOEVER.  FURTHER, A RECEIVING PARTY MAY DISCLOSE
CONFIDENTIAL INFORMATION RECEIVED UNDER THIS AGREEMENT TO EXISTING OR POTENTIAL
INVESTORS, ACQUIRERS, MERGER PARTNERS, COLLABORATORS OR LICENSEES, OR TO
PROFESSIONAL ADVISORS (E.G.,  ATTORNEYS, ACCOUNTANTS AND PROSPECTIVE INVESTMENT
BANKERS) INVOLVED IN SUCH ACTIVITIES, FOR THE LIMITED PURPOSE OF EVALUATING SUCH
INVESTMENT, TRANSACTION, OR LICENSE AND UNDER APPROPRIATE CONDITIONS


 


25

--------------------------------------------------------------------------------



 


OF CONFIDENTIALITY, ONLY TO THE EXTENT NECESSARY AND WITH THE AGREEMENT BY THESE
PERMITTED INDIVIDUALS TO MAINTAIN SUCH CONFIDENTIAL INFORMATION IN STRICT
CONFIDENCE.


 

9.3 Patent Applications.  Array agrees that, prior to filing a patent
application that discloses any data or information that was generated or
obtained by Array under the Research Program including, without limitation,
Array Confidential Information, (“Patent Disclosure Data”), Array shall provide
to Genentech, prior to filing and with sufficient time to allow Genentech to
comment thereon, a copy of any such patent application that Array proposes to
file with any patent office in the Territory.  The Parties acknowledge that
Array may file such patent applications to protect Collaboration Technology in
accordance with Section 8.6(d), and that it is in the interests of both
Genentech and Array to disclose only Patent Disclosure Data that are necessary
for successful prosecution of such filed patent applications in countries of
interest.  In particular, the Parties will discuss in good faith Array’s
proposed inclusion of any of the following types of data and information in the
Patent Disclosure Data: [ * ].  Array agrees to fully and reasonably consider
any of Genentech’s suggestions or proposed deletions prior to filing such Array
patent applications, and further agrees to consider postponing publication of
such patent applications containing Patent Disclosure Data as long as feasible,
in Array’s sole discretion (for example, by filing provisional applications or
by foregoing international filings, if Array deems such action appropriate).

 

9.4 Continuing Obligation.  This Article 9 shall survive the termination or
expiration of this Agreement for a period of [ * ].

 

9.5 Termination of Prior Agreements.  As of the Effective Date, this Agreement
supersedes the Mutual Confidentiality Agreement between the Parties effective as
of July 9, 2003, but only insofar as it relates to the subject matter of this
Agreement.  All “Information” (as defined in such confidentiality agreement)
exchanged between the Parties thereunder relating to the subject matter of this
Agreement shall be deemed Confidential Information hereunder and shall be
subject to the provisions of this Article 9.

 


ARTICLE 10


TERM; TERMINATION


 

10.1        Term.  This Agreement shall be effective as of the Effective Date. 
Unless sooner terminated as provided in this Article 10, this Agreement shall
remain in effect until Array is no longer entitled (in fact or potentially) to
receive Royalty Payments from Genentech, other than Royalties Payments pursuant
to Section 10.5(c).

 

10.2        Termination by Genentech.  Genentech shall have the right to
terminate this Agreement in its entirety, in its sole discretion, upon [ * ]
written notice to Array.

 

26

--------------------------------------------------------------------------------


 

10.3        Material Breach.

 


(A)  GENERALLY.  SUBJECT TO SECTION 10.3(B), EITHER PARTY MAY TERMINATE THIS
AGREEMENT, BY WRITTEN NOTICE TO THE OTHER PARTY, FOR ANY MATERIAL BREACH OF THIS
AGREEMENT BY THE OTHER PARTY, IF SUCH BREACH IS NOT CURED WITHIN [ * ] AFTER THE
BREACHING PARTY RECEIVES WRITTEN NOTICE OF SUCH BREACH FROM THE NON-BREACHING
PARTY; PROVIDED, HOWEVER, IF SUCH BREACH IS NOT CAPABLE OF BEING CURED WITHIN
SUCH [ * ] PERIOD, THE CURE PERIOD SHALL BE EXTENDED FOR SUCH AMOUNT OF TIME
THAT THE PARTIES AGREE TO IN WRITING IS REASONABLY NECESSARY TO CURE SUCH
BREACH, SO LONG AS THE BREACHING PARTY IS MAKING DILIGENT EFFORTS TO DO SO. 
SUCH TERMINATION SHALL BE EFFECTIVE UPON EXPIRATION OF THE CURE PERIOD.  ANY
DISPUTE AS TO WHETHER A NOTICE OF TERMINATION PURSUANT TO THIS SECTION 10.3(A)
IS PROPER, OR WHETHER A BREACH IS MATERIAL OR HAS BEEN CURED, SHALL BE RESOLVED
AS PROVIDED PURSUANT TO ARTICLE 14.


 


(B)  RELATED TO A LICENSED PRODUCT OR COLLABORATION TARGET.  IF ARRAY HAS THE
RIGHT TO TERMINATE THIS AGREEMENT DUE TO A MATERIAL BREACH BY GENENTECH, AND
(I) IF SUCH BREACH RELATES SOLELY TO A PARTICULAR COLLABORATION TARGET, THEN
ARRAY MAY ONLY EXCLUDE COMPOUNDS AND LICENSED PRODUCTS FOR SUCH COLLABORATION
TARGET FROM THE SCOPE OF THE COMMERCIAL LICENSE; OR (II) IF SUCH BREACH RELATES
SOLELY TO A PARTICULAR LICENSED PRODUCT, THEN ARRAY MAY ONLY EXCLUDE SUCH
LICENSED PRODUCT FROM THE SCOPE OF THE COMMERCIAL LICENSE; AND IN EITHER EVENT,
ARRAY MAY NOT TERMINATE THE ENTIRE AGREEMENT.


 

10.4        Insolvency or Bankruptcy.

 


(A)  RIGHT TO TERMINATE.  IN THE EVENT THAT A PARTY BECOMES INSOLVENT, FILES A
PETITION IN BANKRUPTCY, HAS SUCH A PETITION FILED AGAINST IT, DETERMINES TO FILE
A PETITION IN BANKRUPTCY, OR RECEIVES NOTICE OF A THIRD PARTY’S INTENTION TO
FILE AN INVOLUNTARY PETITION IN BANKRUPTCY, SUCH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTY IN WRITING.  IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO SUCH
OTHER PARTY BY LAW OR IN EQUITY, SUCH OTHER PARTY SHALL HAVE THE RIGHT TO
IMMEDIATELY TERMINATE THIS AGREEMENT, IN WHOLE OR IN PART AS THE TERMINATING
PARTY MAY DETERMINE, UPON LEARNING OF ANY OF THE FOREGOING EVENTS.


 


(B)  RETENTION OF RIGHTS.  IN THE EVENT ARRAY SEEKS OR IS INVOLUNTARILY PLACED
UNDER THE PROTECTION OF THE “BANKRUPTCY CODE” (I.E., TITLE 11, U.S. CODE), AND
THE TRUSTEE IN BANKRUPTCY, OR ARRAY AS A DEBTOR-IN-POSSESSION, REJECTS THIS
AGREEMENT, GENENTECH HEREBY ELECTS, PURSUANT TO SECTION 365(N) OF SUCH
BANKRUPTCY CODE, TO RETAIN ALL LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” (AS
DEFINED UNDER SUCH BANKRUPTCY CODE) GRANTED TO IT UNDER THIS AGREEMENT TO THE
EXTENT PERMITTED BY LAW.


 


(C)  EMBODIMENTS OF IP.  THE PARTIES AGREE THAT, IN THE EVENT OF THE
COMMENCEMENT OF A BANKRUPTCY PROCEEDING BY OR AGAINST ARRAY UNDER SUCH
BANKRUPTCY CODE, GENENTECH SHALL BE ENTITLED TO A COMPLETE DUPLICATE OF ALL
EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY, AND SUCH EMBODIMENTS, IF NOT ALREADY
IN ITS POSSESSION, SHALL BE PROMPTLY DELIVERED TO


 


27

--------------------------------------------------------------------------------



 


GENENTECH (I) UPON ANY SUCH COMMENCEMENT OF A BANKRUPTCY PROCEEDING, UNLESS
ARRAY ELECTS TO CONTINUE TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
OR (II) IF NOT DELIVERED UNDER (I), IMMEDIATELY UPON THE REJECTION OF THIS
AGREEMENT BY OR ON BEHALF OF ARRAY.


 


(D)  PATENT PROSECUTION.  GENENTECH ACKNOWLEDGES THAT CERTAIN ARRAY PATENTS MAY
CONTAIN SUBJECT MATTER THAT IS LICENSED TO THIRD PARTIES OR MAY ALSO INCLUDE
SUBJECT MATTER THAT IS OUTSIDE THE SCOPE OF THE COMMERCIAL LICENSE.  THE PARTIES
AGREE THAT, IN THE EVENT OF THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING BY OR
AGAINST ARRAY UNDER SUCH BANKRUPTCY CODE, TO THE EXTENT CONSISTENT WITH THE
BANKRUPTCY CODE AND ARRAY’S EXISTING OBLIGATIONS TO THIRD PARTIES, AND TO THE
EXTENT PERMITTED BY ARRAY’S TRUSTEE, GENENTECH SHALL HAVE THE RIGHT TO PROSECUTE
AND MAINTAIN (AS DEFINED IN SECTION 8.6(A)) ARRAY PATENTS, TO THE EXTENT
INCLUDED WITHIN THE SCOPE OF THE COMMERCIAL LICENSE, AT ITS EXPENSE.


 

10.5        Effects of Termination; Survival.

 


(A)  TERMINATION BY GENENTECH.


 

(I)    IN THE EVENT THAT GENENTECH TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 10.2, AND SUBJECT TO SECTIONS 10.5(C) AND (D), ALL RIGHTS AND LICENSES
GRANTED BY ARRAY HEREUNDER WITH RESPECT TO COMPOUNDS AND LICENSED PRODUCTS SHALL
IMMEDIATELY TERMINATE.

 

(II)   IN THE EVENT THAT GENENTECH TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 10.3(A), AFTER THE EFFECTIVE DATE OF SUCH TERMINATION, THE COMMERCIAL
LICENSE GRANTED TO GENENTECH HEREUNDER SHALL BECOME IRREVOCABLE AND GENENTECH
SHALL PAY [ * ]; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION IS DUE TO A BREACH
BY ARRAY OF ARTICLE 4, THE COMMERCIAL LICENSE SHALL [ * ].

 


(B)  TERMINATION BY ARRAY.  IN THE EVENT THAT ARRAY TERMINATES THIS AGREEMENT
PURSUANT TO SECTION 10.3(A), AND SUBJECT TO SECTIONS 10.5(C) AND (D), ALL RIGHTS
AND LICENSES GRANTED BY ARRAY HEREUNDER WITH RESPECT TO COMPOUNDS AND LICENSED
PRODUCTS SHALL IMMEDIATELY TERMINATE.


 


(C)  INVENTORY AT TERMINATION.  IN THE EVENT THIS AGREEMENT IS TERMINATED BY A
PARTY FOR ANY REASON (OR A LICENSED PRODUCT IS EXCLUDED FROM THE SCOPE OF THE
COMMERCIAL LICENSE), GENENTECH SHALL HAVE THE RIGHT TO SELL OR OTHERWISE DISPOSE
OF LICENSED PRODUCTS THEN IN STOCK, SUBJECT TO ROYALTY PAYMENTS AND ANY OTHER
APPLICABLE PROVISIONS OF THIS AGREEMENT, AND ARRAY COVENANTS NOT TO SUE
GENENTECH FOR INFRINGEMENT UNDER ANY ARRAY IP RIGHTS WITH RESPECT TO SUCH
ACTIVITIES CONDUCTED BY GENENTECH PURSUANT TO THIS SECTION 10.5(C).


 


(D)  CONTINUATION OF SUBLICENSES.  UPON TERMINATION OF THIS AGREEMENT (OR IF A
LICENSED PRODUCT IS EXCLUDED FROM THE SCOPE OF THE COMMERCIAL LICENSE), AN
EXISTING SUBLICENSE GRANTED BY GENENTECH UNDER ITS COMMERCIAL LICENSE, IF ANY,
SHALL CONTINUE IN FULL FORCE AND EFFECT, PROVIDED THAT THE SUBLICENSEE AGREES TO
BE BOUND BY ALL THE TERMS AND CONDITIONS OF THIS

 

28

--------------------------------------------------------------------------------


 


AGREEMENT THAT ARE APPLICABLE TO SUCH SUBLICENSEE INCLUDING, WITHOUT LIMITATION,
RENDERING DIRECTLY TO ARRAY ALL PAYMENTS AND OTHER OBLIGATIONS DUE TO ARRAY
RELATED TO SUCH SUBLICENSE (INCLUDING, WITHOUT LIMITATION, ALL DEVELOPMENT
MILESTONE PAYMENTS AND ROYALTY PAYMENTS).

 


(E)  RETURN OF CONFIDENTIAL INFORMATION.  UPON TERMINATION OF THIS AGREEMENT BY
GENENTECH PURSUANT TO SECTION 10.2 OR ARRAY PURSUANT TO SECTION 10.3, GENENTECH
SHALL RETURN TO ARRAY (OR DESTROY AT ARRAY’S WRITTEN REQUEST) ALL CONFIDENTIAL
INFORMATION OF ARRAY DIRECTLY RELATED TO THIS AGREEMENT IN THE POSSESSION OF
GENENTECH AS OF THE EFFECTIVE DATE OF TERMINATION (WITH THE EXCEPTION OF ONE
COPY OF SUCH CONFIDENTIAL INFORMATION, WHICH MAY BE RETAINED BY GENENTECH’S
LEGAL DEPARTMENT TO CONFIRM COMPLIANCE WITH THE NON-USE AND NON-DISCLOSURE
PROVISIONS OF THIS AGREEMENT).  UPON ANY TERMINATION OF THIS AGREEMENT BY EITHER
PARTY, ARRAY SHALL RETURN TO GENENTECH (OR DESTROY AT GENENTECH’S WRITTEN
REQUEST) ALL CONFIDENTIAL INFORMATION OF GENENTECH DIRECTLY RELATED TO THIS
AGREEMENT IN THE POSSESSION OF ARRAY AS OF THE EFFECTIVE DATE OF TERMINATION
(WITH THE EXCEPTION OF ONE COPY OF SUCH CONFIDENTIAL INFORMATION, WHICH MAY BE
RETAINED BY GENENTECH’S LEGAL DEPARTMENT TO CONFIRM COMPLIANCE WITH THE NON-USE
AND NON-DISCLOSURE PROVISIONS OF THIS AGREEMENT).


 


(F)  OTHER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TERMINATION OF THIS
AGREEMENT SHALL NOT AFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES THAT
ACCRUED PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  ANY RIGHT THAT A PARTY
HAS TO TERMINATE THIS AGREEMENT, AND ANY RIGHTS THAT SUCH PARTY HAS UNDER THIS
SECTION 10.5, SHALL BE IN ADDITION TO AND NOT IN LIEU OF ALL OTHER RIGHTS OR
REMEDIES THAT SUCH PARTY MAY HAVE AT LAW OR IN EQUITY OR OTHERWISE, INCLUDING
WITHOUT LIMITATION RIGHTS UNDER THE UNITED STATES BANKRUPTCY CODE.


 


(G)  SURVIVAL.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PROVISIONS OF
SECTIONS 5.4, 5.5 AND 7.5 AND ARTICLE 9, ARTICLE 10, ARTICLE 11, ARTICLE 12,
ARTICLE 13, ARTICLE 14 AND ARTICLE 15 (AS APPLICABLE) SHALL SURVIVE ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT IN PERPETUITY.  IN ADDITION, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PROVISIONS OF SECTION 7.3(B) SHALL
SURVIVE EXPIRATION, EARLY TERMINATION BY GENENTECH PURSUANT TO SECTION 10.3(A)
OR EARLY TERMINATION PURSUANT TO SECTION 10.4, OF THIS AGREEMENT.  FURTHER,
ARTICLE 8 SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT IN
PERPETUITY EXCEPT AS FOLLOWS:  SECTIONS 8.3(B), 8.6(B) AND 8.9 ONLY SURVIVE
EARLY TERMINATION BY GENENTECH PURSUANT TO SECTION 10.3(A); SECTIONS 8.6(E) AND
8.6(F) ONLY SURVIVE WITH RESPECT TO JOINT COLLABORATION TECHNOLOGY; AND
SECTION 8.7 DOES NOT SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 

29

--------------------------------------------------------------------------------


 


ARTICLE 11


REPRESENTATIONS AND WARRANTIES


 

11.1        Mutual Representations and Warranties.  Each of the Parties hereby
represents, warrants and covenants as follows:

 


(A)  THIS AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON SUCH PARTY AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE AGREEMENT BY SUCH PARTY DOES NOT CONFLICT WITH ANY AGREEMENT,
INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, TO WHICH IT IS A PARTY OR BY WHICH
IT IS BOUND, NOR VIOLATE ANY LAW OR REGULATION OF ANY COURT, GOVERNMENTAL BODY
OR ADMINISTRATIVE OR OTHER AGENCY HAVING JURISDICTION OVER IT.


 


(B)  EACH PARTY HAS NOT, AND DURING THE TERM OF THE AGREEMENT WILL NOT, GRANT OR
OTHERWISE DISPOSE OF ANY RIGHT TO ANY THIRD PARTY RELATING TO ITS RESPECTIVE
TECHNOLOGY IN THE FIELD THAT CONFLICTS WITH, OR ADVERSELY AFFECTS, THE RIGHTS
GRANTED TO THE OTHER PARTY HEREUNDER.


 


(C)  EACH PARTY CONTROLS ALL OF THE RIGHTS, TITLE AND INTEREST IN AND TO ITS
INVENTIONS (WHETHER PATENTABLE OR NOT), PATENTS AND KNOW-HOW WITHIN ITS
RESPECTIVE CONTRIBUTED TECHNOLOGY, IN EACH CASE, THAT EXIST AS OF THE EFFECTIVE
DATE.


 


(D)  AFTER THE EFFECTIVE DATE, EACH PARTY SHALL DISCLOSE TO THE OTHER PARTY ANY
THIRD PARTY INTELLECTUAL PROPERTY OF WHICH IT BECOMES AWARE THAT WOULD BE
INFRINGED BY THE DISCOVERY, DEVELOPMENT AND/OR COMMERCIALIZATION OF COMPOUNDS
PURSUANT TO THIS AGREEMENT.  GENENTECH’S OBLIGATIONS UNDER THIS SECTION 11.1(D)
SHALL TERMINATE AT THE END OF THE RESEARCH TERM, AND ARRAY’S OBLIGATIONS UNDER
THIS SECTION 11.1(D) SHALL CONTINUE FOR THE TERM OF THIS AGREEMENT.


 

11.2        Array Representations and Warranties.  Array hereby further
represents, warrants and covenants to Genentech that:

 


(A)  AS OF THE EFFECTIVE DATE, THERE ARE NO MATERIAL ADVERSE PROCEEDINGS, CLAIMS
OR ACTIONS PENDING, OR TO THE BEST OF ARRAY’S KNOWLEDGE, THREATENED, RELATING TO
THE ARRAY CONTRIBUTED TECHNOLOGY THAT WOULD MATERIALLY INTERFERE WITH ARRAY’S
PERFORMANCE OF ITS OBLIGATIONS, OR GENENTECH’S EXERCISE OF ITS RIGHTS, UNDER
THIS AGREEMENT; AFTER THE EFFECTIVE DATE, ARRAY SHALL DISCLOSE TO GENENTECH ANY
SUCH MATERIAL ADVERSE PROCEEDINGS, CLAIMS OR ACTIONS THAT ARISE.


 


(B)  AS OF THE EFFECTIVE DATE, TO THE BEST OF ARRAY’S KNOWLEDGE, [ * ].


 

11.3        Disclaimers.  EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO MATERIALS OR INFORMATION SUPPLIED BY IT TO THE OTHER PARTY HEREUNDER,
AND EXPRESSLY DISCLAIMS ALL WARRANTIES,

 

30

--------------------------------------------------------------------------------


 

EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 


ARTICLE 12


INDEMNIFICATION; LIMITATION ON LIABILITY


 

12.1        Losses Defined.  Solely for purposes of this Article 12, the term
“Losses” means any and all third party suits, claims, actions, demands, losses,
damages, liabilities, settlements, penalties, fines, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses).

 

12.2        Indemnification by Genentech.

 


(A)  INDEMNIFICATION SCOPE.  GENENTECH HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD ARRAY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS HARMLESS FROM AND
AGAINST LOSSES RESULTING DIRECTLY FROM THE DISCOVERY, DEVELOPMENT, MANUFACTURE,
USE, HANDLING, STORAGE, SALE OR OTHER DISPOSITION OF COMPOUNDS OR LICENSED
PRODUCTS BY GENENTECH, ITS AGENTS OR SUBLICENSEES, EXCEPT TO THE EXTENT THAT
SUCH LOSSES ARE ATTRIBUTABLE TO (I) ARRAY’S BREACH OF ITS REPRESENTATIONS,
WARRANTIES AND/OR COVENANTS UNDER ARTICLE 11; (II) ARRAY’S MATERIAL BREACH OF
ITS OBLIGATIONS UNDER THIS AGREEMENT; AND/OR (III) THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE INDEMNIFIED PARTY(IES) IN THE COURSE OF PERFORMING ACTIVITIES
UNDER THIS AGREEMENT.


 


(B)  INDEMNIFICATION PROCEDURES.  IN THE EVENT THAT ARRAY SEEKS INDEMNIFICATION
UNDER THIS SECTION 12.2, IT SHALL (I) NOTIFY GENENTECH OF ANY LOSSES FOR WHICH
IT CLAIMS SUCH INDEMNIFICATION WITHIN FIFTEEN (15) BUSINESS DAYS AFTER IT
RECEIVES NOTICE OF THE CLAIM; (II) PERMIT GENENTECH TO ASSUME THE SOLE CONTROL
OF THE DEFENSE THEREOF INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SETTLE OR
CONCLUDE SUCH DEFENSE; (III) COOPERATE AS REASONABLY REQUESTED (AT THE EXPENSE
OF GENENTECH) IN THE DEFENSE OF THE CLAIM; AND (IV) NOT SETTLE THE CLAIM WITHOUT
THE EXPRESS, PRIOR WRITTEN CONSENT OF GENENTECH.  THE INDEMNITY AGREEMENT UNDER
THIS SECTION 12.2 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY LOSSES IF
SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF GENENTECH.


 

12.3        Indemnification by Array.

 


(A)  INDEMNIFICATION SCOPE.  ARRAY HEREBY AGREES TO INDEMNIFY, DEFEND (IF
REQUESTED BY GENENTECH) AND HOLD GENENTECH AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS HARMLESS FROM AND AGAINST LOSSES TO THE EXTENT THAT SUCH
LOSSES ARE ATTRIBUTABLE TO (I) ARRAY’S BREACH OF ITS REPRESENTATIONS, WARRANTIES
AND/OR COVENANTS UNDER ARTICLE 11; (II) ARRAY’S MATERIAL BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT; AND/OR (III) THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF ARRAY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS IN THE
COURSE OF PERFORMING ACTIVITIES

 

31

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH LOSSES ARE ATTRIBUTABLE TO
(I) GENENTECH’S BREACH OF ITS REPRESENTATIONS, WARRANTIES AND/OR COVENANTS UNDER
ARTICLE 11; (II) GENENTECH’S MATERIAL BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT; AND/OR (III) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED
PARTY(IES) IN THE COURSE OF PERFORMING ACTIVITIES UNDER THIS AGREEMENT.


 


(B)  INDEMNIFICATION PROCEDURES.  IN THE EVENT THAT GENENTECH SEEKS
INDEMNIFICATION UNDER THIS SECTION 12.3, IT SHALL (I) NOTIFY ARRAY OF ANY LOSSES
FOR WHICH IT CLAIMS SUCH INDEMNIFICATION WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
IT RECEIVES NOTICE OF THE CLAIM; AND (II) IF REQUESTED BY GENENTECH, ASSUME
CONTROL OF THE DEFENSE THEREOF, WITH COUNSEL MUTUALLY SATISFACTORY TO THE
PARTIES.  IN THE EVENT GENENTECH REQUESTS THAT ARRAY ASSUME SUCH CONTROL,
GENENTECH SHALL (I) COOPERATE AS REASONABLY REQUESTED (AT THE EXPENSE OF ARRAY)
IN THE DEFENSE OF THE CLAIM; AND (II) ARRAY SHALL NOT SETTLE THE CLAIM WITHOUT
THE EXPRESS, PRIOR WRITTEN CONSENT OF GENENTECH.


 


12.4        LIMITATION ON LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES, HOWEVER
CAUSED.  NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.

 


ARTICLE 13


INSURANCE


 

13.1        Coverages.

 


(A)  GENERAL.  EACH PARTY SHALL MAINTAIN, AT ITS OWN COST, AND PROVIDE EVIDENCE
OF THE INSURANCE COVERAGES AS SET FORTH IN THIS ARTICLE 13.  ALL INSURANCE
COVERAGES SHALL BE PRIMARY INSURANCE WITH RESPECT TO EACH PARTY’S OWN
PARTICIPATION UNDER THIS AGREEMENT, AND SHALL BE MAINTAINED WITH AN INSURANCE
COMPANY OR COMPANIES HAVING AN A.M. BEST’S RATING (OR ITS EQUIVALENT) OF A-XII
OR BETTER, IN THE CASE OF GENENTECH, AND A-VII OR BETTER, IN THE CASE OF ARRAY.


 


(B)  COMMERCIAL GENERAL LIABILITY.  FOR AS LONG AS A PARTY IS PERFORMING
OBLIGATIONS UNDER THE AGREEMENT, AND THEREAFTER FOR THE PERIOD OF TIME REQUIRED
UNDER THIS SECTION 13.1(B), EACH PARTY SHALL OBTAIN AND MAINTAIN, COMMERCIAL
GENERAL LIABILITY (CGL) INSURANCE, INCLUDING CONTRACTUAL LIABILITY, IN THE
MINIMUM AMOUNT OF [ * ].  THE CGL INSURANCE POLICIES SHALL BE AN OCCURRENCE
FORM, BUT IF ONLY A CLAIMS-MADE FORM IS AVAILABLE TO A PARTY, THEN IN SUCH A
CASE, SUCH PARTY SHALL MAINTAIN THE INSURANCE COVERAGE FOR AT LEAST [ * ]
FOLLOWING SUCH

 

32

--------------------------------------------------------------------------------


 


PARTY’S COMPLETING PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  EACH
PARTY’S AGGREGATE DEDUCTIBLES UNDER ITS CGL INSURANCE POLICIES SHALL BE
SATISFACTORY TO THE OTHER PARTY.


 

13.2        Additional Requirements.

 


(A)  ADDITIONAL INSURED.  WITH RESPECT TO THE INSURANCE COVERAGES SET FORTH IN
SECTION 13.1, EACH PARTY SHALL NAME THE OTHER PARTY AS AN ADDITIONAL INSURED BY
ENDORSEMENT UNDER ITS COMMERCIAL GENERAL LIABILITY INSURANCE POLICY.


 


(B)  CERTIFICATES OF INSURANCE.  PROMPTLY FOLLOWING THE EFFECTIVE DATE, EACH
PARTY SHALL PROVIDE TO THE OTHER PARTY ITS RESPECTIVE CERTIFICATES OF INSURANCE
EVIDENCING THE INSURANCE COVERAGES SET FORTH IN SECTION 13.1.  EACH PARTY SHALL
PROVIDE TO THE OTHER PARTY AT LEAST [ * ] PRIOR WRITTEN NOTICE OF ANY
CANCELLATION, NONRENEWAL OR MATERIAL CHANGE IN ANY OF THE INSURANCE COVERAGES. 
EACH PARTY SHALL CONTINUE TO PROVIDE RENEWAL CERTIFICATES TO THE OTHER PARTY FOR
AS LONG AS SUCH PARTY IS REQUIRED TO MAINTAIN INSURANCE COVERAGES HEREUNDER.


 


ARTICLE 14


DISPUTE RESOLUTION


 

14.1        Internal Resolution.  Except as otherwise expressly provided herein,
in the event of any controversy, claim or other dispute arising out of or
relating to any provision of this Agreement or the interpretation,
enforceability, performance, breach, termination or validity hereof, such
dispute shall be first referred to the Executives of each Party for resolution,
prior to proceeding under the following provisions of this Article 14.  A
dispute shall be referred to the Executives upon one Party providing the other
Party with written notice that such dispute exists, and the Executives shall
attempt to resolve such dispute through good faith discussions.  In the event
that the Executives cannot resolve such dispute within thirty (30) days of such
other Party’s receipt of such written notice, except as otherwise provided in
Section 2.2(c), either Party may initiate the dispute resolution procedures set
forth in Section 14.2.

 

14.2        Arbitration.  Except as otherwise expressly provided in this
Agreement, the Parties agree that any dispute not resolved internally by the
Parties pursuant to Section 14.1, shall be resolved through binding arbitration
in accordance with the then prevailing Commercial Arbitration Rules of the
American Arbitration Association, except as modified in this Agreement, applying
the substantive law specified in Section 15.8.  A Party may initiate an
arbitration by written notice to the other Party of its intention to arbitrate,
and such demand notice shall specify in reasonable detail the nature of the
dispute.  Each Party shall select one (1) arbitrator, and the two (2)
arbitrators so selected shall choose a third arbitrator, and all three (3) shall
serve as neutrals.  If a Party fails to nominate its arbitrator, or if the
Parties’ arbitrators cannot agree on the third arbitrator, the necessary
appointments shall be made in accordance with

 

33

--------------------------------------------------------------------------------


 

the then prevailing Commercial Arbitration Rules.  Within three (3) months of
the conclusion of an arbitration proceeding, the arbitration decision shall be
rendered in writing and shall specify the basis on which the decision was made. 
The award of the arbitration tribunal shall be final and judgment upon such an
award may be entered in any competent court or application may be made to any
competent court for judicial acceptance of such an award and order of
enforcement.  Unless otherwise mutually agreed upon by the Parties, the
arbitration proceedings shall be conducted in San Francisco, California, in the
event that Array requests arbitration, and in Denver, Colorado, in the event
Genentech requests arbitration.  The Parties agree that they shall share equally
the cost of the arbitration filing and hearing fees, and the cost of the
arbitrator.  Each Party shall bear its own attorneys’ fees and associated costs
and expenses.

 

14.3        Patent Validity.  Notwithstanding the other provisions of this
Article 14, any dispute that involves the validity, infringement or claim
interpretation of a patent (i) that is issued in the United States shall be
subject to actions before the United States Patent and Trademark Office and/or
submitted exclusively to the federal court located in the jurisdiction of the
district where any of the defendants resides; and (ii) that is issued in any
other country shall be brought before an appropriate regulatory or
administrative body or court in that country, and the Parties hereby consent to
the jurisdiction and venue of such courts and bodies.  For the sake of clarity,
such patent disputes shall not be subject to the provisions of Section 14.2.

 


ARTICLE 15


MISCELLANEOUS


 

15.1        Assignment.  Neither Party may assign, in whole or in part, this
Agreement without the prior written consent of the non-assigning Party, such
approval not to be unreasonably withheld.  Notwithstanding the foregoing, either
Party may assign this Agreement to any purchaser of all or substantially all of
the assets of such Party, or of all of its capital stock, or to any successor
corporation or entity resulting from any merger or consolidation of such Party
with or into such corporation or entity, provided that the party to which this
Agreement is assigned expressly agrees in writing to assume and be bound by all
obligations of the assigning Party under this Agreement.  A copy of such written
agreement by such assignee shall be provided to the non-assigning Party within
ten (10) days of execution of such written agreement.  Subject to the foregoing,
this Agreement will benefit and bind the Parties’ successors and assigns.

 

15.2        Publicity and Disclosure Relating to this Agreement.  Neither Party
shall issue press releases nor make any public announcements relating to this
Agreement for any purpose whatsoever without the other Party’s prior written
approval.  Except as otherwise set forth in Article 9, neither Party shall
disclose the activities being performed by the Parties hereunder or the terms
and conditions of this Agreement (including, without limitation, the financial
terms) to

 

34

--------------------------------------------------------------------------------


 

any Third Party without the other Party’s prior written consent; provided,
however, such approval shall not be unreasonably withheld if required pursuant
to the disclosure requirements of the U.S. Securities and Exchange Commission or
the national securities exchange or other stock market on which such Party’s
securities are traded.

 

15.3        No Right to Use Names.  Except as expressly provided herein, no
right, express or implied, is granted by the Agreement to use in any manner the
name “Array,” “Genentech” or any other trade name or trademark of the other
Party in connection with the performance of this Agreement.

 

15.4        Notices.  Any notice required or permitted to be given by either
Party under this Agreement shall be in writing and shall be personally delivered
or sent by a nationally-recognized private express courier, or by first class
mail (registered or certified), or by facsimile (confirmed by first class mail
(registered or certified) or by express courier), to the respective Parties as
set forth below.  Notices will be deemed effective (a) the next day if sent by
express courier; (b) three (3) business days after deposit, postage prepaid, if
mailed; or (c) the same day if sent by facsimile and confirmed as set forth
above.  Either Party may change its address for purposes hereof by written
notice to the other in accordance with the provisions of this Section 15.4.

 

If to Array:

Array BioPharma Inc.

3200 Walnut Street

Boulder, Colorado 80301

Attn:  Chief Operating Officer

Telephone:  (303) 381-6699

Facsimile:  (303) 381-6697

 

with a required copy to:

 

Array BioPharma Inc.

3200 Walnut Street

Boulder, Colorado 80301

Attn:  General Counsel

Telephone:  (303) 381-6679

Facsimile:  (303) 386-1290

 

35

--------------------------------------------------------------------------------


 

If to Genentech:

 

Genentech, Inc.

1 DNA Way,

South San Francisco, CA 94080

Attn:  Corporate Secretary

Telephone:  (650) 225-1000

Facsimile:  (650) 952-9881

 

with a required copy to:

 

Genentech, Inc.

1 DNA Way,

South San Francisco, CA 94080

Attn:  Vice President, Business Development

Telephone:  (650) 225-1000

Facsimile:  (650) 225-3009

 

15.5        Relationship of the Parties.  The Parties hereto are independent
contractors and nothing contained in this Agreement shall be deemed or construed
to create a partnership, joint venture, employment, franchise, agency or
fiduciary relationship between the Parties.

 

15.6        Entire Agreement.  This Agreement, including all Exhibits attached
hereto, which are hereby incorporated by reference, contains the entire
understanding between the Parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior agreements, understandings and
arrangements between the Parties, whether written or oral, subject to
Section 9.5 with respect to prior confidentiality agreements.

 

15.7        Amendment; Waiver.  Except as otherwise expressly provided herein,
no alteration of or modification to this Agreement shall be effective unless
made in writing and executed by an authorized representative of both Parties. 
No course of dealing or failing of either Party to strictly enforce any term,
right or condition of this Agreement in any instance shall be construed as a
general waiver or relinquishment of such term, right or condition.  The
observance of any provision of this Agreement may be waived (either generally or
any given instance and either retroactively or prospectively) only with the
written consent of the Party granting such waiver.

 

15.8        Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York, without regard to the conflict of laws
provisions thereof.

 

15.9        Construction.  The Parties mutually acknowledge that they and their
attorneys have participated in the negotiation and preparation of this
Agreement.  Ambiguities, if any, in

 

36

--------------------------------------------------------------------------------


 

this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have drafted the Agreement or authorized the ambiguous
provision.

 

15.10      Captions.  Titles, headings and other captions are for convenience
only and are not to be used for interpreting this Agreement.

 

15.11      Legal Compliance; Severability.  Both Parties hereby expressly state
that it is the intention of neither Party to violate any rule, law and
regulation.  If any of the provisions of this Agreement are held to be void or
unenforceable, then such void or unenforceable provisions shall be replaced by
valid and enforceable provisions that will achieve as far as possible the
economic business intentions of the Parties.

 

15.12      Force Majeure.  Neither Party shall be held liable or responsible to
the other Party or be deemed to have breached or defaulted under this Agreement
for failure or delay in performing its obligations hereunder to the extent, and
as long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, such causes including, without
limitation, earthquakes, fires, floods, embargoes, wars, acts of terrorism,
insurrections, riots, civil commotions, acts of God, omissions or delays in
action by any governmental authority, acts of a government or agency thereof and
judicial orders or decrees.  In the event of occurrence of a force majeure
event, each Party shall use commercially reasonable efforts to mitigate the
adverse consequence thereof.

 

15.13      Counterparts; Facsimiles.  This Agreement may be executed in two (2)
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto will be
deemed to be an original.  Notwithstanding the foregoing, the Parties shall
deliver original execution copies of this Agreement to one another as soon as
practicable following execution thereof.

 

[Signature page follows]

 

37

--------------------------------------------------------------------------------


 

In witness whereof, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as set forth below.

 

Genentech, Inc.

Array BioPharma Inc.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MATERIALS, DATA AND INFORMATION THAT WILL BE TRANSFERRED TO GENENTECH

 

1.                                       [ * ].

 

2.                                       [ * ].

 

3.                                       [ * ].

 

4.                                       [ * ].

 

5.                                       [ * ].

 

6.                                       [ * ].

 

7.                                       [ * ].

 

A – 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MATERIALS, DATA AND INFORMATION THAT WILL NOT BE TRANSFERRED TO GENENTECH

 

1.                                       [ * ].

 

2.                                       [ * ].

 

B – 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ * ]

 

For [ * ]:

 

                [ * ]

 

For [ * ]:

 

                [ * ]

 

 

C – 1

--------------------------------------------------------------------------------